



ROBBINS GELLER RUDMAN & DOWD LLP
Daniel S. Drosman (CA SBN 200643) (Admitted pro hac vice)
Luke O. Brooks (CA SBN 212802) (Admitted pro hac vice)
Ellen Gusikoff Stewart (CA SBN 144892) (Admitted pro hac vice)
Jessica T. Shinnefield (CA SBN 234432) (Admitted pro hac vice)
Darryl J. Alvarado (CA SBN 253213) (Admitted pro hac vice)
Christopher D. Stewart (CA SBN 270448) (Admitted pro hac vice)
Hillary B. Stakem (CA SBN 286152) (Admitted pro hac vice)
J. Marco Janoski Gray (CA SBN 306547) (Admitted pro hac vice)
Ting H. Liu (CA SBN 307747) (Admitted pro hac vice)
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
ddrosman@rgrdlaw.com
lukeb@rgrdlaw.com
jshinnefield@rgrdlaw.com
dalvarado@rgrdlaw.com
cstewart@rgrdlaw.com
hstakem@rgrdlaw.com
mjanoski@rgrdlaw.com
tliu@rgrdlaw.com
Lead Counsel for Plaintiffs
[Additional counsel appear on signature page.]


UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
STIPULATION OF SETTLEMENT








--------------------------------------------------------------------------------






This Stipulation of Settlement, dated February 13, 2020 (the “Stipulation”), is
made and entered into by and among the following: (i) Lead Plaintiffs
Mineworkers’ Pension Scheme and British Coal Staff Superannuation Scheme on
behalf of themselves and the Class, by and through Lead Counsel in the
Litigation; and (ii) First Solar, Inc. (“First Solar”), Michael J. Ahearn,
Robert J. Gillette, Mark R. Widmar, Jens Meyerhoff, James Zhu, Bruce Sohn and
David Eaglesham (the “Defendants”), by and through their counsel of record in
the Litigation.1 The Stipulation is intended to fully, finally, and forever
resolve, discharge, and settle the Released Claims, subject to the approval of
the Court and the terms and conditions set forth in this Stipulation.
1 All capitalized terms not otherwise defined shall have the meanings ascribed
to them in §IV.1. herein.
I.
THE LITIGATION

The Litigation is currently pending in the United States District Court for the
District of Arizona before the Honorable David G. Campbell (the “Court”). The
initial complaint in this action was filed on March 15, 2012. On July 23, 2012,
the Court appointed Mineworkers’ Pension Scheme and British Coal Staff
Superannuation Scheme as Lead Plaintiffs and Robbins Geller Rudman & Dowd LLP
(“Robbins Geller”) as Lead Counsel.
Plaintiffs’ First Amended Complaint for Violation of the Federal Securities Laws
(“Complaint”) was filed on August 17, 2012. The Complaint alleges that the
Defendants violated the Securities Exchange Act of 1934 by making materially
false and misleading statements or omitting to state material facts necessary to
make statements made by Defendants in public filings and other public statements
not misleading. Plaintiffs further allege that when the true facts regarding the
alleged misstatements were revealed, artificial inflation was removed from the
price of First Solar publicly-traded securities damaging members of the Class.
Defendants deny each and all of Lead Plaintiffs’ allegations. Defendants contend
that they did not make any false or misleading statements and that they
disclosed all information required to be disclosed by the federal securities
laws.


- 1 -



--------------------------------------------------------------------------------





The parties vigorously litigated this case for seven years. The parties briefed
Defendants’ motion to dismiss the Class Complaint, asserting that plaintiffs had
failed to plead any material misstatements or omissions, loss causation, or
scienter. After the Court denied the motion to dismiss, the parties engaged in
extensive fact and class-related discovery which involved the exchange of more
than 515,000 documents and the taking of more than 20 depositions, including
Lead Plaintiffs, Defendants, and non-parties. Additionally, the parties briefed
and argued class certification, and the Court certified a Class of all persons
who purchased or otherwise acquired the publicly-traded securities of First
Solar between April 30, 2008 and February 28, 2012, inclusive. Notice of the
Class Action was distributed to potential Class members, and 231 timely requests
to opt-out of the Class Action were received. The parties also briefed and
argued Defendants’ motion for summary judgment, appeal from the Court’s order
denying the motion, and petition for certiorari to the Supreme Court. Following
the appellate proceedings, the parties engaged in expert discovery including the
exchange of 15 expert reports from 11 experts, depositions of 10 experts, and
production of expert-related documents. After expert discovery, the parties
prepared for trial, including submission of a proposed joint pretrial order, and
attended a final pretrial conference on December 18, 2019. In advance of the
trial in this matter, set for January 7, 2020, the parties also briefed 38
motions in limine and nine motions to exclude expert testimony under Daubert.
During the course of the Litigation, the parties engaged a neutral third-party
mediator and held direct settlement discussions. Lead Counsel met in person with
the mediator and counsel for one or more Defendants on multiple occasions, and
convened various teleconferences. On January 5, 2020, two days before the trial
was scheduled to begin, the Settling Parties agreed to settle the Litigation in
return for a cash payment of $350,000,000 for the benefit of the Class, subject
to approval by the Court. This Stipulation (together with the Exhibits hereto)
reflects the final and binding agreement between the Settling Parties.


- 2 -



--------------------------------------------------------------------------------





II.
LEAD PLAINTIFFS’ CLAIMS AND THE BENEFITS OF SETTLEMENT

Lead Plaintiffs and Lead Counsel believe that the claims asserted in the
Litigation have merit and that the evidence developed to date supports the
claims asserted therein. However, Lead Plaintiffs and Lead Counsel recognize the
expense and risk of continued proceedings necessary to prosecute the Litigation
against Defendants through trial and post-trial appeals. Lead Plaintiffs and
Lead Counsel also have taken into account the uncertain outcome and the risk of
litigation, especially in complex actions such as this Litigation, as well as
the difficulties and delays inherent in such litigation. Lead Plaintiffs and
Lead Counsel also are mindful of the inherent problems of proof under and
possible defenses to the securities law violations asserted in the Litigation.
Lead Plaintiffs and Lead Counsel believe that the Settlement set forth in this
Stipulation confers substantial benefits upon the Class. Based on their
evaluation, Lead Plaintiffs and Lead Counsel have determined that the Settlement
set forth in this Stipulation is in the best interests of Lead Plaintiffs and
the Class.
III.
DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

Throughout this Litigation, Defendants have denied, and continue to deny, any
and all allegations of fault, liability, wrongdoing, or damages whatsoever
arising out of any of the conduct, statements, acts, or omissions alleged, or
that could have been alleged, in the Litigation. Defendants also have denied,
and continue to deny, among other allegations, the allegations that Lead
Plaintiffs or the Class have suffered any damages, or that Lead Plaintiffs or
the Class were harmed by the conduct alleged in the Litigation or that could
have been alleged as part of the Litigation. In addition, Defendants maintain
that they have meritorious defenses to all claims alleged in the Litigation.
Defendants’ decision to settle the Litigation is based on the conclusion that it
is desirable that the Litigation be fully and finally settled in the manner and
upon the terms and conditions set forth in this Stipulation,


- 3 -



--------------------------------------------------------------------------------





and that it would be beneficial to avoid the burden, inconvenience, and expense
associated with continuing the Litigation, and the uncertainty and risks
inherent in any litigation, especially in complex cases like this Litigation.
IV.
TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead Plaintiffs
(for themselves and the Class Members) and Defendants, by and through their
counsel, that, subject to the approval of the Court pursuant to Rule 23(e) of
the Federal Rules of Civil Procedure, in consideration of the benefits flowing
to the parties from the Settlement, the Litigation and the Released Claims shall
be finally and fully compromised, settled, and released, and the Litigation
shall be dismissed with prejudice, as to all Settling Parties, upon and subject
to the terms and conditions of this Stipulation, as follows:
1.
Definitions

As used in this Stipulation the following terms, when capitalized, have the
meanings specified below:
1.1    “Claim(s)” means a paper claim submitted on a Proof of Claim and Release
form or an electronic claim that is submitted to the Claims Administrator.
1.2    “Claims Administrator” means Gilardi & Co. LLC.
1.3    “Class” means all Persons who purchased or otherwise acquired the
publicly-traded securities of First Solar between April 30, 2008 and February
28, 2012, inclusive. Excluded from the Class are: Defendants, members of the
immediate families of each of the Defendants, the officers and directors of
First Solar, at all relevant times, members of their immediate families and
their legal representatives, heirs, successors or assigns and any entity in
which Defendants had a controlling interest. The Class also excludes plaintiffs
in the action Maverick Fund, L.D.C. v. First Solar, Inc., et al., Case No.
2:15-cv-01156-DGC (D. Ariz.) (the “Opt-Out Litigation”), and any Class Member
that validly and timely


- 4 -



--------------------------------------------------------------------------------





requested exclusion in accordance with the requirements set by the Court in
connection with the Notice of Pendency of Class Action previously provided to
the Class.
1.4    “Class Member” or “Member of the Class” means a Person who falls within
the definition of the Class as set forth in ¶1.3 above.
1.5    “Class Period” means the period between April 30, 2008 and February 28,
2012, inclusive.
1.6    “Defendants’ Counsel” means, collectively, the law firms of Cravath,
Swaine & Moore LLP and Osborn Maledon, P.A.
1.7    “Derivative Action” means the action captioned Bargar, et al. v. Ahearn,
et al., No. CV2013-009938, pending in the Superior Court of Arizona, Maricopa
County.
1.8    “Effective Date,” or the date upon which this Settlement becomes
“effective,” means the first date by which all of the events and conditions
specified in ¶7.1 of the Stipulation have been met and have occurred or have
been waived.
1.9    “Escrow Agent” means the law firm of Robbins Geller Rudman & Dowd LLP or
its successor(s).
1.10    “Final” means, with respect to any order or Judgment of the Court, that
such order or Judgment represents a final and binding determination of all
issues within its scope and has not been reversed, vacated, or modified in any
way and is no longer subject to appellate review, either because of disposition
on appeal and conclusion of the appellate process or because of passage, without
action, of time for seeking appellate review. Without limitation, an order or
Judgment becomes final when: (a) either no appeal therefrom has been filed and
the time has passed for any notice of appeal to be timely filed therefrom; or
(b) an appeal has been filed and either (i) the court of appeals has either
affirmed the order or Judgment or dismissed that appeal and the time for any
reconsideration or further appellate review has passed; or (ii) a higher court
has granted further appellate review and that court has either affirmed the
underlying order or Judgment or affirmed the court of appeals’ decision
affirming the Judgment or dismissing the appeal. For purposes of this paragraph,


- 5 -



--------------------------------------------------------------------------------





an “appeal” shall include any motion for reconsideration or rehearing or
petition for a writ of certiorari or other writ that may be filed in connection
with approval or disapproval of this Settlement. Any appeal or proceeding
seeking subsequent judicial review pertaining solely to an order issued with
respect to: (i) attorneys’ fees, costs, or expenses or awards to Lead
Plaintiffs, (ii) the Plan of Allocation (as submitted or subsequently modified),
or (iii) the procedures for determining Authorized Claimants’ recognized claims,
shall not in any way delay, affect, or preclude the time set forth above for the
Judgment to become Final, or otherwise preclude the Judgment from becoming
Final.
1.11    “Judgment” means the Order and Final Judgment to be rendered by the
Court, substantially in the form attached hereto as Exhibit B, as well as any
form of final judgment that may be entered by the Court in a form other than the
form attached hereto as Exhibit B and where none of the Settling Parties elects
to terminate this Settlement by reason of such variance, consistent with the
terms of this Stipulation.
1.12    “Lead Counsel” means the law firm of Robbins Geller Rudman & Dowd LLP.
1.13    “Lead Plaintiffs” means Mineworkers’ Pension Scheme and British Coal
Staff Superannuation Scheme.
1.14    “Liaison Counsel” means Bonnett Fairbourn Friedman & Balint, P.C.
1.15    “Litigation” means the consolidated actions captioned Smilovits v. First
Solar, Inc. et al., No. 2:12-cv-00555-DGC pending in the United States District
Court for the District of Arizona.
1.16    “Net Settlement Fund” means the Settlement Fund less: (i) any
Court-awarded attorneys’ fees, expenses, costs and charges (including awards to
Lead Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4) in connection with their
representation of the Class), and interest thereon; (ii) Notice and
Administration Expenses; (iii) Taxes and Tax Expenses; and (iv) other
Court-approved deductions.
1.17    “Person(s)” means an individual, corporation (including all its
divisions and subsidiaries thereof), limited liability corporation, professional
corporation, partnership,


- 6 -



--------------------------------------------------------------------------------





limited partnership, limited liability partnership, limited liability company,
joint venture, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and all of their respective
spouses, heirs, beneficiaries, executors, administrators, predecessors,
successors, representatives, or assignees.
1.18    “Plaintiffs’ Counsel” means Lead Counsel, Liaison Counsel, and any
attorney or firm who has appeared in the Litigation on behalf of plaintiffs or
the Class.
1.19    “Plan of Allocation” means a plan or formula of allocation of the Net
Settlement Fund whereby the Net Settlement Fund shall be distributed to
Authorized Claimants. Any Plan of Allocation is not part of this Stipulation and
neither Defendants nor their Related Parties shall have any responsibility or
liability with respect thereto.
1.20    “Proof of Claim and Release” means the Proof of Claim and Release form
for submitting a Claim, which, subject to approval of the Court, shall be
substantially in the form attached hereto as Exhibit A-2. A Class Member must
complete and submit the Proof of Claim and Release should that Class Member seek
to share in a distribution of the Net Settlement Fund.
1.21    “Related Parties” means each Defendant’s respective families, parent
entities, associates, affiliates or subsidiaries and each and all of their
respective past, present or future officers, directors, stockholders, agents,
representatives, employees, attorneys, financial or investment advisors,
advisors, consultants, accountants, investment bankers, commercial bankers,
trustees, engineers, agents, insurers, co-insurers and reinsurers, heirs,
executors, general or limited partners or partnerships, personal or legal
representatives, estates, administrators, predecessors, successors and assigns.
1.22    “Released Claims” means any and all claims (including Unknown Claims),
and causes of action of every nature and description whatsoever, in law, equity,
or otherwise, whether accrued or unaccrued, fixed or contingent, liquidated or
unliquidated, whether arising under federal, state, local, statutory, common
law, foreign law, or any other law, rule,


- 7 -



--------------------------------------------------------------------------------





or regulation, and whether class, individual, representative, legal, or
equitable in nature, concerning, based on, arising out of, or in connection with
both: (i) the purchase or other acquisition of First Solar publicly-traded
securities by Lead Plaintiffs or any other Class Member during the period
between April 30, 2008 and February 28, 2012, inclusive; and (ii) the facts,
matters, allegations, transactions, events, disclosures, statements, acts or
omissions which have been or could have been asserted by or on behalf of any
member of the Class. Released Claims do not include claims to enforce the
Settlement, or any shareholder derivative claims on behalf of First Solar being
pursued in the Derivative Action.
1.23    “Released Defendants’ Claims” means any and all claims and causes of
action of every nature and description whatsoever, including both known claims
and Unknown Claims, that arise out of, are based upon, or relate in any way to
the institution, prosecution, or settlement of the claims against Defendants in
the Litigation, except for claims relating to the enforcement of the Settlement.
1.24    “Released Persons” means each and all of the Defendants and their
Related Parties.
1.25    “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means
Plaintiffs’ Counsel and each and every plaintiff, Class Member, and counsel to
any plaintiff in their capacity as such, and each of their respective past or
present trustees, officers, directors, partners, employees, contractors,
accountants, auditors, principals, agents, attorneys, predecessors, successors,
assigns, representatives, affiliates, insurers, parents, subsidiaries, general
or limited partners or partnerships, and limited liability companies; and the
spouses, members of the immediate families, representatives, and heirs of any
Releasing Plaintiff Party who is an individual, as well as any trust of which
any Releasing Plaintiff Party is the settlor or which is for the benefit of any
of their immediate family members. Releasing Plaintiff Parties does not include
any Person who timely and validly sought exclusion from the Class, or the
plaintiffs in the Opt-Out Litigation.


- 8 -



--------------------------------------------------------------------------------





1.26    “Settlement” means the resolution of the Litigation in accordance with
the terms and provisions of this Stipulation.
1.27    “Settlement Amount” means Three Hundred Fifty Million Dollars (U.S.
$350,000,000.00) to be paid by check(s) and/or wire transfer(s) to the Escrow
Agent pursuant to ¶2.2 of this Stipulation.
1.28    “Settlement Fund” means the Settlement Amount plus all interest and
accretions thereto.
1.29    “Settlement Hearing” means the hearing set by the Court under Rule
23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of
the Settlement.
1.30    “Settling Parties” means, collectively, Defendants and Lead Plaintiffs,
on behalf of themselves and the Class.
1.31    “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind, in each case in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any governmental authority,
including, but not limited to, any federal, state, and local taxes.
1.32    “Unknown Claims” means (a) any and all Released Claims which the
Releasing Plaintiff Parties do not know or suspect to exist in his, her, or its
favor at the time of the release of the Released Persons, which, if known by
him, her, or it, might have affected his, her, or its settlement with and
release of the Released Persons, or might have affected his, her, or its
decision(s) with respect to the Settlement, including, but not limited to,
whether or not to object to this Settlement or seek exclusion from the Class;
and (b) any and all Released Defendants’ Claims that the Released Persons do not
know or suspect to exist in his, her, or its favor at the time of the release of
the Lead Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him,
her, or it, might have affected his, her, or its settlement and release of Lead
Plaintiffs, the Class and Lead Plaintiffs’ Counsel. With respect to (a) any and
all Released Claims against the Released Persons, and (b) any and all Released


- 9 -



--------------------------------------------------------------------------------





Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’ Counsel, the
Settling Parties stipulate and agree that, upon the Effective Date, the Settling
Parties shall expressly waive and each Releasing Plaintiff Party and Released
Person shall be deemed to have, and by operation of the Judgment shall have
expressly waived, the provisions, rights, and benefits of California Civil Code
§1542, which provides:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
The Settling Parties shall expressly waive and each Releasing Plaintiff Party
and Released Person shall be deemed to have, and by operation of the Judgment
shall have, expressly waived any and all provisions, rights, and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542. The Releasing Plaintiff Parties and Released
Persons acknowledge that they may hereafter discover facts in addition to or
different from those which he, she, it or their counsel now knows or believes to
be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly
fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever,
any and all Released Claims against the Released Persons, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, upon any theory of law
or equity now existing or coming into existence in the future, including, but
not limited to, conduct which is negligent, intentional, with or without malice,
or a breach of any duty, law or rule, without regard to the subsequent


- 10 -



--------------------------------------------------------------------------------





discovery or existence of such different or additional facts, legal theories, or
authorities, and (b) the Released Persons shall expressly fully, finally, and
forever waive, compromise, settle, discharge, extinguish, and release, and upon
the Effective Date, and by operation of the Judgment shall have waived,
compromised, settled, discharged, extinguished, and released, fully, finally,
and forever, any and all Released Defendants’ Claims against the Lead
Plaintiffs, the Class and Plaintiffs’ Counsel, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed, upon any theory of law or equity
now existing or coming into existence in the future, including, but not limited
to, conduct which is negligent, intentional, with or without malice, or a breach
of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts, legal theories, or authorities.
The Settling Parties acknowledge, and the Releasing Plaintiff Parties and
Released Persons shall be deemed by operation of the Judgment to have
acknowledged, that the foregoing waiver was separately bargained for and is an
essential element of the Settlement of which this release is a part.
2.
The Settlement

2.1    The obligations incurred pursuant to the Stipulation are: (a) subject to
approval by the Court and the Judgment becoming Final; and (b) in full and final
disposition of the Litigation with respect to the Releasing Plaintiff Parties
and Released Persons and any and all Released Claims and Released Defendants’
Claims upon and subject to the terms and conditions set forth herein.
2.2    On or before January 25, 2020, Defendants shall pay the Settlement Amount
to the Escrow Agent.
2.3    In the event Defendants fail to make the payment provided within the time
period provided for in ¶2.2, Lead Plaintiffs shall have the right to terminate
and cancel the Settlement on behalf of itself and the Class with respect to the
Settlement in its entirety, by providing written notice of their election to do
so to the other parties to this Stipulation.


- 11 -



--------------------------------------------------------------------------------





2.4    Other than the obligation to pay or cause to be paid the Settlement
Amount into the Settlement Fund set forth in ¶2.2, the Released Persons shall
have no responsibility for, interest in, or liability whatsoever with respect
to: (i) any act, omission, or determination by Lead Counsel or the Claims
Administrator, or any of their respective designees, in connection with the
administration of the Settlement or otherwise; (ii) the management, investment,
or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the
determination, administration, calculation, or payment of any Claims asserted
against the Settlement Fund; (v) any loss suffered by, or fluctuation in value
of, the Settlement Fund; or (vi) the payment or withholding of any Taxes,
expenses, and/or costs incurred in connection with the taxation of the
Settlement Fund, distributions or other payments from the Escrow Account, or the
filing of any federal, state, or local returns.
2.5    Other than the obligation to cause the payment of the Settlement Amount
in accordance with the terms of ¶2.2, Defendants shall have no obligation to
make any other payments into the Escrow Account, to any Class Member or to Lead
Plaintiffs pursuant to the Stipulation.
a.
Condition Precedent

2.1    The Settlement is conditioned on the Court granting final approval of the
Settlement, and approval of the Settlement becoming Final. Approval of the
Settlement becomes Final when the conditions set forth in ¶1.10 are satisfied.
b.
The Escrow Agent

2.1    The Escrow Agent shall invest the Settlement Amount deposited pursuant to
¶2.2 hereof in United States Agency or Treasury Securities or other instruments
backed by the Full Faith & Credit of the United States Government or an Agency
thereof, or fully insured by the United States Government or an Agency thereof
and shall reinvest the proceeds of these instruments as they mature in similar
instruments at their then-current market rates. All risks related to the
investment of the Settlement Fund in accordance with the investment


- 12 -



--------------------------------------------------------------------------------





guidelines set forth in this paragraph shall be borne by the Settlement Fund,
and the Released Persons shall have no responsibility for, interest in, or
liability whatsoever with respect to investment decisions or the actions of the
Escrow Agent, or any transactions executed by the Escrow Agent. Provided the
Escrow Agent invests the Settlement Fund as set forth herein, the Escrow Agent
shall have no liability whatsoever with respect to any investment decision made
in connection with the Settlement Fund.
2.2    The Escrow Agent shall not disburse the Settlement Fund except as
provided in this Stipulation, by an order of the Court, or with the prior
written agreement of Defendants’ Counsel and Lead Counsel.
2.3    Subject to further order(s) and/or directions as may be made by the
Court, or as provided in this Stipulation, the Escrow Agent is authorized to
execute such transactions as are consistent with the terms of this Stipulation
and shall incur no liability whatsoever for doing so. The Released Persons shall
have no responsibility for, interest in, or liability whatsoever with respect to
the actions of the Escrow Agent, or any transaction executed by the Escrow
Agent.
2.4    All funds held by the Escrow Agent shall be deemed and considered to be
in custodia legis of the Court, and shall remain subject to the jurisdiction of
the Court, until such time as such funds shall be distributed pursuant to this
Stipulation and/or further order(s) of the Court.
2.5    Notwithstanding the fact that the Effective Date of the Settlement has
not yet occurred, Lead Counsel may pay from the Settlement Fund, upon approval
from the Court, costs and expenses actually incurred in connection with
providing notice of the Settlement to the Class by mail, publication, and other
means, locating Class Members, assisting with the submission of Claims,
processing Proof of Claim and Release forms, administering the Settlement, and
paying escrow taxes, fees and costs, if any, up to a maximum of $1.25 million
(“Notice and Administration Expenses”). The $1.25 million maximum only applies
to such costs and expenses paid prior to the Effective Date. After the Effective
Date, Lead


- 13 -



--------------------------------------------------------------------------------





Counsel may pay all of the costs and expenses actually incurred in connection
with the administration of the Settlement Fund without further order of the
Court. In the event that the Settlement does not become Final, any money paid or
incurred for the above purposes, including any related fees, shall not be
returned or repaid to Defendants.
2.6    It shall be Lead Counsel’s responsibility to disseminate the Notice,
Proof of Claim and Release, and Summary Notice to the Class in accordance with
this Stipulation and as ordered by the Court. The Released Persons shall have no
responsibility for or liability whatsoever with respect to the Notice and
Administration Expenses, nor shall they have any responsibility or liability
whatsoever for any claims with respect thereto, including any claims that may
arise from any failure of the notice process. The Escrow Agent through the
Settlement Fund, shall indemnify and hold each of the Released Persons and their
counsel harmless for any Notice and Administration Expenses.
c.
Taxes

2.1    (a)    The Settling Parties and the Escrow Agent agree to treat the
Settlement Fund as being at all times a “qualified settlement fund” within the
meaning of Treas. Reg. §1.468B-1, and the regulations promulgated thereunder.
The Settling Parties and the Escrow Agent further agree that the Settlement Fund
shall be established pursuant to the Court’s subject matter jurisdiction within
the meaning of Treas. Reg. §1.468B-1(c)(1). In addition, the Escrow Agent shall
timely make such elections as necessary or advisable to carry out the provisions
of this ¶2.13, and the Escrow Agent and the Released Persons shall jointly make
the “relation-back election” (as defined in Treas. Reg. §1.468B-1(j)(2)) back to
the earliest permitted date. Such elections shall be made in accordance with the
procedures and requirements contained in such regulations. It shall be the
responsibility of the Escrow Agent to timely and properly prepare and deliver
the necessary documentation for signature by all necessary parties, and
thereafter to cause the appropriate filing to occur.
(a)    For the purpose of §468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “administrator” (as
defined in


- 14 -



--------------------------------------------------------------------------------





Treas. Reg. §1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall
timely and properly file all informational and other federal, state, or local
Tax returns necessary or advisable with respect to the earnings on the
Settlement Fund (including, without limitation, the returns described in Treas.
Reg. §1.468B-2(k)). Such returns (as well as the elections described in ¶2.13(a)
hereof) shall be consistent with this ¶2.13 and in all events shall reflect that
all Taxes (including any estimated Taxes) on the income earned by the Settlement
Fund shall be paid out of the Settlement Fund as provided in ¶2.13(c) hereof.
(b)    All (i) Taxes (including any estimated Taxes) arising with respect to the
income earned by the Settlement Fund, including any Taxes or Tax detriments to
which the Released Persons or their counsel may be subject with respect to any
income earned by the Settlement Fund for any period, after the deposit of the
Settlement Amount, during which the Settlement Fund is not treated, or does not
qualify, as a “qualified settlement fund” for federal or state income Tax
purposes, and (ii) expenses and costs incurred in connection with the operation
and implementation of this ¶2.13 (including, without limitation, expenses of tax
attorneys and/or accountants and mailing and distribution costs and expenses
relating to filing (or failing to file) the returns described in this ¶2.13)
(“Tax Expenses”), shall be paid out of the Settlement Fund; in all events the
Released Persons and their counsel shall have no liability or responsibility
whatsoever for any Taxes or Tax Expenses. The Escrow Agent, through the
Settlement Fund, shall indemnify and hold each of the Released Persons and their
counsel harmless for Taxes and Tax Expenses (including, without limitation,
Taxes payable by reason of any such indemnification). Further, Taxes and Tax
Expenses shall be treated as, and considered to be, a cost of administration of
the Settlement Fund and shall be timely paid by the Escrow Agent out of the
Settlement Fund without prior order from the Court and the Escrow Agent shall be
authorized (notwithstanding anything herein to the contrary) to withhold from
distribution to Authorized Claimants any funds necessary to pay such amounts,
including the establishment of adequate reserves for any Taxes and Tax Expenses
(as well as any amounts that may be required to be withheld under Treas. Reg.


- 15 -



--------------------------------------------------------------------------------





§1.468B-2(l)(2)); neither the Released Persons nor their counsel are responsible
nor shall they have any liability for any Taxes or Tax Expenses. The Settling
Parties hereto agree to cooperate with the Escrow Agent, each other, and their
tax attorneys and accountants to the extent reasonably necessary to carry out
the provisions of this ¶2.13.
2.2    The Settlement is non-recapture, i.e., it is not a claims-made
settlement. If this Settlement is finally approved, the Defendants will have no
ability to get back any of the Settlement Fund for any reason.
2.3    Each Released Person shall timely deliver to the Escrow Agent a “Section
1.468B-3 Statement” (as provided in Treas. Reg. §1.468B-3(e)) with respect to
any transfers it makes to the Settlement Fund.
d.
Termination of Settlement

2.1    In the event that the Settlement is not approved, or is terminated,
canceled, or the Effective Date otherwise fails to occur for any reason,
including, without limitation, in the event the Judgment does not become Final,
the Settlement Fund less Notice and Administration Expenses or Taxes or Tax
Expenses paid, incurred, or due and owing pursuant to ¶¶2.11 and 2.13 hereof in
connection with the Settlement provided for herein, shall be refunded pursuant
to written instructions from Defendants’ Counsel in accordance with ¶7.4 herein.
3.
Preliminary Approval Order and Settlement Hearing

3.1    Promptly after execution of this Stipulation, Lead Counsel shall submit
this Stipulation together with its Exhibits to the Court forthwith for entry of
an order (the “Preliminary Approval Order”), substantially in the form of
Exhibit A attached hereto, requesting, inter alia, the preliminary approval of
the Settlement set forth in this Stipulation and approval for the mailing of a
settlement notice (the “Notice”) and publication of a summary notice (“Summary
Notice”), substantially in the forms of Exhibits A-1 and A-3 attached hereto.
The Notice shall include the general terms of the Settlement set forth in


- 16 -



--------------------------------------------------------------------------------





this Stipulation, the proposed Plan of Allocation, the general terms of the Fee
and Expense Application, as defined in ¶6.1 hereof, and the date of the
Settlement Hearing as defined below.
3.2    Lead Counsel shall request that, after notice is given and not earlier
than one hundred (100) calendar days after the Court issues preliminary approval
of the proposed Settlement, the Court hold a hearing (the “Settlement Hearing”)
and approve the Settlement of the Litigation as set forth herein. At or after
the Settlement Hearing, Lead Counsel also will request that the Court approve
the proposed Plan of Allocation and the Fee and Expense Application.
4.
Releases

4.1    Upon the Effective Date, as defined in ¶1.8 hereof, Lead Plaintiffs
shall, and each and every Releasing Plaintiff Party shall be deemed to have, and
by operation of the Judgment shall have, fully, finally, and forever waived,
released, relinquished, discharged, and dismissed each and every one of the
Released Claims against each and every one of the Released Persons and shall
forever be barred and enjoined from commencing, instituting, prosecuting, or
maintaining any and all of the Released Claims against any and all of the
Released Persons, whether or not such Releasing Plaintiff Party executes and
delivers the Proof of Claim and Release or shares in the Net Settlement Fund.
Claims to enforce the terms of this Stipulation are not released.
4.2    Any Proof of Claim and Release that is executed by Class Members shall
release all Released Claims against the Released Persons and shall be
substantially in the form contained in Exhibit A-2 attached hereto.
4.3    Upon the Effective Date, the Releasing Plaintiff Parties will be forever
barred and enjoined from commencing, instituting, prosecuting, or continuing to
prosecute any action or other proceeding in any court of law or equity,
arbitration tribunal, or administrative forum, asserting the Released Claims
against any of the Released Persons.


- 17 -



--------------------------------------------------------------------------------





4.4    Upon the Effective Date, each of the Released Persons shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever
released, relinquished, and discharged all Released Defendants’ Claims against
Lead Plaintiffs, the Class and Plaintiffs’ Counsel. Claims to enforce the terms
of this Stipulation are not released.
5.
Administration and Calculation of Claims, Final Awards, and Supervision and
Distribution of the Settlement Fund

5.1    The Claims Administrator, subject to such supervision and direction of
Lead Counsel and the Court as may be necessary or as circumstances may require,
shall administer and calculate the Claims submitted by Class Members and shall
oversee distribution of the Net Settlement Fund to Authorized Claimants. The
Released Persons and Defendants’ Counsel shall have no responsibility for or
interest in whatsoever with respect to the administration of the Settlement or
the actions or decisions of the Claims Administrator, and shall have no
liability whatsoever to the Releasing Plaintiff Parties, including Lead
Plaintiffs, any other Class Members, or Plaintiffs’ Counsel, in connection with
such administration, including, but not limited to: (i) any act, omission, or
determination by Lead Counsel, the Escrow Agent, and/or the Claims
Administrator, or any of their respective designees or agents, in connection
with the administration of the Settlement or otherwise; (ii) the management or
investment of the Settlement Fund or the Net Settlement Fund, or the
distribution of the Net Settlement Fund; (iii) the Plan of Allocation; (iv) the
determination, administration, calculation, or payment of any Claims asserted
against the Settlement Fund; (v) any losses suffered by, or fluctuations in
value of, the Settlement Fund; or (vi) the payment or withholding of any Taxes,
expenses, and/or costs incurred with the taxation of the Settlement Fund or the
filing of any federal, state, or local returns.
5.2    The Settlement Fund shall be applied as follows:
(a)    to pay all Notice and Administration Expenses;
(b)    to pay the Taxes and Tax Expenses;


- 18 -



--------------------------------------------------------------------------------





(c)    to pay attorneys’ fees and expenses of Plaintiffs’ Counsel and awards to
Lead Plaintiffs (the “Fee and Expense Award”); and
(d)    after the Effective Date, to distribute the Net Settlement Fund to
Authorized Claimants as provided by this Stipulation, the Plan of Allocation, or
the orders of the Court.
5.3    After the Effective Date, and in accordance with the terms of this
Stipulation, the Plan of Allocation, or such further approval and further
order(s) of the Court as may be necessary or as circumstances may require, the
Net Settlement Fund shall be distributed to Authorized Claimants, subject to and
in accordance with the following provisions of this Stipulation.
5.4    Within one hundred twenty (120) calendar days after the mailing of the
Notice or such other time as may be set by the Court, each Class Member shall be
required to submit to the Claims Administrator a completed Proof of Claim and
Release, substantially in the form of Exhibit A-2 attached hereto, signed under
penalty of perjury and supported by such documents as are specified in the Proof
of Claim and Release.
5.5    Except as provided for herein or otherwise ordered by the Court, all
Class Members who fail to timely submit a valid Proof of Claim and Release shall
be forever barred from receiving any payments pursuant to this Stipulation and
the Settlement set forth herein, but will in all other respects be subject to
and bound by the provisions of this Stipulation, the releases contained herein,
and the Judgment, and will be barred from bringing any action against the
Released Persons concerning the Released Claims. Notwithstanding the foregoing,
Lead Counsel shall have the discretion (but not an obligation) to accept
late-submitted Claims for processing by the Claims Administrator so long as the
distribution of the Net Settlement Fund to Authorized Claimants is not
materially delayed thereby. No Person shall have any claim against any Lead
Plaintiff, Plaintiffs’ Counsel, the Claims Administrator or any Class Member by
reason of the exercise or non-exercise of such discretion.


- 19 -



--------------------------------------------------------------------------------





5.6    Each Proof of Claim and Release shall be submitted to and reviewed by the
Claims Administrator, who shall determine, in accordance with this Stipulation
and the approved Plan of Allocation, the extent, if any, to which each Claim
shall be allowed, subject to review by the Court pursuant to ¶5.8 below.
5.7    Proof of Claim and Release forms that do not meet the submission
requirements may be rejected. Prior to rejecting a Proof of Claim and Release in
whole or in part, the Claims Administrator shall communicate with the claimant
in writing to give the claimant the chance to remedy any curable deficiencies in
the Proof of Claim and Release submitted. The Claims Administrator, under the
supervision of Lead Counsel, shall notify, in a timely fashion and in writing,
all claimants whose Claims the Claims Administrator proposes to reject in whole
or in part for curable deficiencies, setting forth the reasons therefor, and
shall indicate in such notice that the claimant whose Claim is to be rejected
has the right to a review by the Court if the claimant so desires and complies
with the requirements of ¶5.8 below.
5.8    If any claimant whose timely Claim has been rejected in whole or in part
for curable deficiency desires to contest such rejection, the claimant must,
within twenty (20) calendar days after the date of mailing of the notice
required in ¶5.7 above, or a lesser period of time if the Claim was untimely,
serve upon the Claims Administrator a notice and statement of reasons indicating
the claimant’s grounds for contesting the rejection along with any supporting
documentation, and requesting a review thereof by the Court. If a dispute
concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter
present the claimant’s request for review to the Court.
5.9    Each claimant shall be deemed to have submitted to the jurisdiction of
the Court with respect to the Person’s claim to the Net Settlement Fund. All
proceedings with respect to the administration, processing and determination of
Claims and the determination of all controversies relating thereto, including
disputed questions of law and fact with respect to the validity of Claims, shall
be subject to the jurisdiction of the Court, but shall not in


- 20 -



--------------------------------------------------------------------------------





any event delay or affect the finality of the Judgment. All Class Members, other
claimants, and parties to this Settlement expressly waive trial by jury (to the
extent any such right may exist) and any right of appeal or review with respect
to such determinations.
5.10    Following the Effective Date, the Net Settlement Fund shall be
distributed to the Authorized Claimants substantially in accordance with the
Plan of Allocation set forth in the Notice and approved by the Court. No
distributions will be made to Authorized Claimants who would otherwise receive a
distribution of less than $10.00. If there is any balance remaining in the Net
Settlement Fund after a reasonable period of time after the date of the
distribution of the Net Settlement Fund, the Claims Administrator at Lead
Counsel’s direction shall, if feasible, redistribute such balance among
Authorized Claimants who negotiated the checks sent in the initial distribution
and who would receive a minimum of $10.00. These redistributions shall be
repeated until the balance remaining in the Net Settlement Fund is de minimis.
Any de minimis balance that still remains in the Net Settlement Fund after such
reallocation(s) and payments, which is not feasible or economical to reallocate,
shall be donated to any appropriate, non-profit charitable organization(s)
serving the public interest that is unaffiliated with any party or their
counsel.
5.11    The Released Persons shall have no responsibility for, interest in, or
liability whatsoever with respect to the distribution of the Net Settlement
Fund, the Plan of Allocation, the determination, administration, or calculation
of Claims, the payment or withholding of Taxes or Tax Expenses, or any losses
incurred in connection therewith. No Person shall have any claim of any kind
against the Released Persons with respect to the matters set forth in ¶¶5.1-5.13
hereof; and the Releasing Plaintiff Parties release the Released Persons from
any and all liability and claims arising from or with respect to the
administration, investment, or distribution of the Settlement Fund.
5.12    No Person shall have any claim against any Released Persons, any Lead
Plaintiff, any counsel to any Lead Plaintiff or the Claims Administrator, or any
other Person designated by Lead Counsel based on determinations or distributions
made substantially in


- 21 -



--------------------------------------------------------------------------------





accordance with this Stipulation and the Settlement contained herein, the Plan
of Allocation, or further order(s) of the Court.
5.13    It is understood and agreed by the Settling Parties that any proposed
Plan of Allocation of the Net Settlement Fund, including, but not limited to,
any adjustments to an Authorized Claimant’s Claim set forth therein, is not a
part of this Stipulation and is to be considered by the Court separately from
the Court’s consideration of the fairness, reasonableness, and adequacy of the
Settlement set forth in this Stipulation, and any order or proceeding relating
to the Plan of Allocation shall not operate to terminate or cancel this
Stipulation or affect the finality of the Court’s Judgment approving this
Stipulation and the Settlement set forth herein, or any other orders entered
pursuant to the Stipulation.
6.
Lead Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses

6.1    Lead Counsel may submit an application or applications (the “Fee and
Expense Application”) from the Settlement Fund for: (a) an award of attorneys’
fees; plus (b) expenses or charges in connection with prosecuting the
Litigation; plus (c) any interest earned on such attorneys’ fees and expenses at
the same rate and for the same periods as earned by the Settlement Fund (until
paid). In addition, Lead Plaintiffs may request awards in connection with their
representation of the Class pursuant to 15 U.S.C. §78u-4(a)(4). Lead Counsel
reserves the right to make additional applications for fees and expenses
incurred.
6.2    Any fees and expenses, as awarded by the Court, shall be paid to Lead
Counsel from the Settlement Fund, as ordered, immediately after the Court
executes the Judgment and an order awarding such fees and expenses,
notwithstanding the existence of any timely filed objections thereto or to the
Settlement, or potential for appeal therefrom, or collateral attack on the
Settlement or any part thereof. Lead Counsel may thereafter allocate the
attorneys’ fees among Plaintiffs’ Counsel in a manner in which it in good faith
believes reflects the contributions of such counsel to the initiation,
prosecution, and resolution of the Litigation.


- 22 -



--------------------------------------------------------------------------------





6.3    In the event that the Effective Date does not occur, or the Judgment or
the order making the Fee and Expense Award is reversed or modified, or this
Stipulation is canceled or terminated for any other reason, and such reversal,
modification, cancellation or termination becomes Final and not subject to
review, and in the event that the Fee and Expense Award has been paid, then Lead
Counsel, including its partners, and such other Plaintiffs’ Counsel, including
their law firms, partners, and/or shareholders who received any portion of the
Fee and Expense Award shall, within ten (10) business days from receiving notice
from Defendants’ Counsel, or from a court of appropriate jurisdiction, refund to
the Settlement Fund all such fees and expenses previously paid to them from the
Settlement Fund, in an amount consistent with such reversal, modification,
cancellation or termination, and such fees and expenses shall be distributed
from the Settlement Fund in accordance with ¶7.4. Any refunds required pursuant
to this ¶6.3 shall be the several obligation of Plaintiffs’ Counsel, including
their law firms, partners, and/or shareholders, to make appropriate refunds or
repayments to the Settlement Fund. Each such Plaintiffs’ Counsel receiving an
award of fees and expenses or Lead Plaintiff receiving an award pursuant to 15
U.S.C. §78u-4(a)(4), as a condition of receiving such fees, expenses or award on
behalf of itself and each partner and/or shareholder of it, agrees that (a) such
Person and its partners, shareholders, and/or members are subject to the
jurisdiction of the Court for the purpose of enforcing the provisions of this
paragraph, and (b) are severally liable for the full amount of any fees,
expenses and/or costs paid to them from the Settlement Fund together with the
interest earned thereon. Without limitation, Plaintiffs’ Counsel and Lead
Plaintiffs and their partners, shareholders, and/or members agree that the Court
may, upon application of Defendants and notice to Plaintiffs’ Counsel, summarily
issue orders, including, but not limited to, judgments and attachment orders,
and may make appropriate findings of or sanctions for contempt, should such law
firms or any of its partners, shareholders, or members fail to timely repay
fees, interest and expenses pursuant to this paragraph.


- 23 -



--------------------------------------------------------------------------------





6.4    The procedure for and the allowance or disallowance by the Court of any
applications by any Plaintiffs’ Counsel for attorneys’ fees and expenses to be
paid out of the Settlement Fund is not part of the Settlement set forth in this
Stipulation, and is to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness, and adequacy of the Settlement
set forth in this Stipulation, and shall have no effect on the terms of the
Stipulation or on the validity or enforceability of this Settlement. The
approval of the Settlement, and it becoming Final, shall not be contingent on
the award of attorneys’ fees and expenses, any award to Lead Plaintiffs, Lead
Counsel, or Plaintiffs’ Counsel, nor any appeals from such awards. Any order or
proceeding relating to the Fee and Expense Application, or any appeal from any
order relating thereto or reversal or modification thereof, shall not operate to
terminate or cancel this Stipulation, or affect or delay the finality of the
Judgment approving this Stipulation and the Settlement of the Litigation set
forth therein.
6.5    Any fees and/or expenses awarded by the Court shall be paid solely from
the Settlement Fund. With the sole exception of Defendants’ obligation to pay or
cause the Settlement Amount to be paid into the Escrow Account as provided for
in ¶2.2, the Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, any payment of attorneys’ fees and/or expenses
(including Taxes) to Plaintiffs’ Counsel, or any other counsel or Person who
receives payment from the Net Settlement Fund.
6.6    The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, the allocation among Plaintiffs’ Counsel and/or any
other Person who may assert some claim thereto, of any Fee and Expense Award
that the Court may make in the Litigation.
6.7    The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, any attorneys’ fees, costs, or expenses (including
Taxes) incurred by or on behalf of any Class Member, whether or not paid from
the Escrow Account.


- 24 -



--------------------------------------------------------------------------------





7.
Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

7.1    The Effective Date of the Settlement shall be conditioned on the
occurrence of all of the following events:
(a)    the Settlement Amount has been deposited into the Escrow Account;
(b)    the Court has entered the Preliminary Approval Order directing notice to
the Class, as required by ¶3.1 hereof;
(c)    the Court has entered the Judgment, or a judgment substantially in the
form of Exhibit B attached hereto;
(d)    the Judgment has become Final, as defined in ¶1.10 hereof.
7.2    Upon the Effective Date, any and all remaining interest or right of the
Defendants in or to the Settlement Fund, if any, shall be absolutely and forever
extinguished. If the conditions specified in ¶7.1 hereof are not met, then the
Settlement shall be canceled and terminated subject to ¶¶7.4, 7.5 and 7.6 hereof
unless Lead Counsel and counsel for the Defendants mutually agree in writing to
proceed with the Settlement.
7.3    Each of Lead Plaintiffs and Defendants shall have the right to terminate
the Settlement and this Stipulation by providing written notice of their
election to do so (“Termination Notice”) to all other parties hereto within
thirty (30) calendar days of: (a) the Court’s refusal to enter the Preliminary
Approval Order; (b) the Court’s refusal to approve the Settlement; (c) the
Court’s refusal to enter the Judgment; (d) the date upon which the Judgment is
reversed or vacated or altered following any appeal taken therefrom, or is
successfully collaterally attacked; or (e) the failure of the Effective Date to
occur for any reason. For avoidance of doubt, no order of the Court or
modification or reversal on appeal of any order of the Court concerning the Plan
of Allocation or the amount of any attorney’s fees, expenses, and interest
awarded by the Court to Lead Counsel or costs and expenses to Lead Plaintiffs
shall operate to terminate or cancel this Stipulation or constitute grounds for
cancellation or termination of the Stipulation.


- 25 -



--------------------------------------------------------------------------------





7.4    Unless otherwise ordered by the Court, in the event this Stipulation is
not approved or this Stipulation or the Settlement is terminated, or canceled,
or the Effective Date otherwise fails to occur for any reason, including,
without limitation, in the event the Judgment is reversed or vacated or altered
following any appeal taken therefrom, within ten (10) business days after
written notification of such event is sent by Defendants’ Counsel, or Lead
Counsel to the Escrow Agent, the Settlement Fund, less Taxes, Tax Expenses and
Notice and Administration Expenses which have either been disbursed pursuant to
¶¶2.11 and/or 2.13 hereof, or are chargeable to the Settlement Fund pursuant to
¶¶2.11 and/or 2.13 hereof, shall be returned to Defendants by the Escrow Agent.
The Escrow Agent or its designee shall apply for any Tax refund owed on the
Settlement Amount and pay the proceeds, after deduction of any fees or expenses
incurred in connection with such application(s) for refund to the same Persons
in the same manner as the Settlement Fund described in this ¶7.4. Such payments
shall be pursuant to written instructions from Defendants’ Counsel.
7.5    In the event that this Stipulation is not approved or this Stipulation or
the Settlement is terminated, canceled, or the Effective Date otherwise fails to
occur for any reason, the Settling Parties shall be restored to their respective
positions in the Litigation as of January 5, 2020. In such event, the terms and
provisions of the Stipulation, with the exception of ¶¶1.1-1.32, 2.11-2.13,
2.15-2.16, 6.3-6.4, 7.4-7.6, and 9.6 hereof, shall have no further force and
effect with respect to the Settling Parties and shall not be used in this
Litigation or in any other proceeding for any purpose, and any judgment or order
entered by the Court in accordance with the terms of this Stipulation shall be
treated as vacated, nunc pro tunc. No order of the Court or modification or
reversal on appeal of any order of the Court concerning the Plan of Allocation
or any Fee and Expense Award shall operate to terminate or cancel this
Stipulation or constitute grounds for cancellation or termination of this
Stipulation.


- 26 -



--------------------------------------------------------------------------------





7.6    If the Effective Date does not occur, or if this Stipulation is
terminated pursuant to its terms, neither Lead Plaintiffs nor Plaintiffs’
Counsel shall have any obligation to repay any amounts disbursed pursuant to
¶¶2.11 or 2.13. In addition, any amounts already incurred pursuant to ¶¶2.11 or
2.13 hereof at the time of such termination or cancellation but which have not
been paid, shall be paid by the Escrow Agent in accordance with the terms of
this Stipulation prior to the balance being refunded in accordance with ¶¶2.16
and 7.4 hereof.
8.
No Admission of Wrongdoing

8.1    Neither the Settlement, this Stipulation (whether or not consummated),
including the Exhibits hereto and the Plan of Allocation contained therein (or
any other plan of allocation that may be approved by the Court), the
negotiations leading to the execution of this Stipulation and the Settlement,
nor any proceedings taken pursuant to or in connection with this Stipulation,
and/or approval of the Settlement (including any arguments proffered in
connection therewith):
(a)    shall be offered or received against any Defendant as evidence of or
construed as or deemed to be evidence of any presumption, concession, or
admission by any Defendant of the truth of any allegations by Lead Plaintiffs or
any Member of the Class or the validity of any claim that has been or could have
been asserted in the Litigation, or the deficiency of any defense that has been
or could have been asserted in the Litigation or in any other litigation,
including, but not limited to, litigation of the Released Claims, or of any
liability, negligence, fault, or wrongdoing of any kind of any of the
Defendants;
(b)    shall be referred to for any other reason as against any of the
Defendants, in any civil, criminal, or administrative action or proceeding,
other than in such proceedings as may be necessary to effectuate the provisions
of this Stipulation;
(c)    shall be offered or received against any Defendant as evidence of a
presumption, concession, or admission of any fault, misrepresentations, or
omission with respect to any statement or written document approved or made by
any Defendant, or against


- 27 -



--------------------------------------------------------------------------------





Lead Plaintiffs or any Member of the Class as evidence of any infirmity in the
claims of Lead Plaintiffs and the Class;
(d)    shall be offered or received against any Defendant as evidence of a
presumption, concession, or admission of any liability, negligence, fault, or
wrongdoing, or in any way referred to for any other reason as against any of the
parties to this Stipulation, in any other civil, criminal, or administrative
action or proceeding; provided, however, that if this Stipulation is approved by
the Court, Defendants and their Related Parties may refer to it to effectuate
the release granted them hereunder; or
(e)    shall be construed against Defendants, Lead Plaintiffs, or the Class as
evidence of a presumption, concession, or admission that the consideration to be
given hereunder represents the amount which could be or would have been
recovered after trial or in any proceeding other than this Settlement.
9.
Miscellaneous Provisions

9.1    The Settling Parties: (a) acknowledge that it is their intent to
consummate this agreement; and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of this
Stipulation and to exercise their best efforts to accomplish the foregoing terms
and conditions of this Stipulation.
9.2    The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes between the Class and the Defendants with respect to
the Litigation. The Settlement shall not be deemed an admission by any Settling
Party as to the merits of any claim or defense. The Judgment will contain a
finding that, during the course of the Litigation, the Settling Parties and
their respective counsel at all times complied with the requirements of Federal
Rule of Civil Procedure 11. The Settling Parties agree that the Settlement
Amount and the other terms of the Settlement were negotiated in good faith by
the Settling Parties, and reflect a settlement that was reached voluntarily
after consultation with competent legal counsel. The Settling Parties reserve
their right to rebut, in a manner that such party determines to be appropriate,
any contention made in any public forum


- 28 -



--------------------------------------------------------------------------------





regarding the Litigation, including that the Litigation was brought or defended
in bad faith or without a reasonable basis.
9.3    Defendants and/or the Released Persons may file this Stipulation and/or
the Judgment from this action in any other action that may be brought against
them in order to support a defense or counterclaim based on principles of res
judicata, collateral estoppel, release, statute of limitations, statute of
repose, good faith settlement, judgment bar or reduction, or any theory of claim
preclusion or issue preclusion or similar defense or counterclaim, or to
effectuate any liability protection under any applicable insurance policy. The
Settling Parties may file this Stipulation and/or the Judgment in any action
that may be brought to enforce the terms of this Stipulation and/or the
Judgment. All Settling Parties submit to the jurisdiction of the Court for
purposes of implementing and enforcing the Settlement.
9.4    All agreements made and orders entered during the course of the
Litigation relating to the confidentiality of information shall survive this
Stipulation.
9.5    All of the Exhibits to this Stipulation are material and integral parts
hereof and are fully incorporated herein by this reference.
9.6    This Stipulation, along with its Exhibits, may be amended or modified
only by a written instrument signed by or on behalf of all Settling Parties or
their respective successors-in-interest.
9.7    This Stipulation and the Exhibits attached hereto constitute the entire
agreement between Lead Plaintiffs, on the one hand, and Defendants, on the other
hand, as to the subject matter hereof and supersede any prior or contemporaneous
written or oral agreements or understandings between the Lead Plaintiffs, on the
one hand, and Defendants, on the other hand. No representations, warranties, or
inducements have been made between the Lead Plaintiffs, on the one hand, and
Defendants on the other hand, concerning this Stipulation or its Exhibits, other
than the representations, warranties, and covenants contained and memorialized
in such documents.


- 29 -



--------------------------------------------------------------------------------





9.8    Except as provided herein, or otherwise agreed to in writing by the
parties hereto, each party shall bear his, her, or its own fees and costs.
9.9    Lead Counsel, on behalf of the Class, is expressly authorized by Lead
Plaintiffs to take all appropriate action required or permitted to be taken by
the Class pursuant to this Stipulation to effectuate its terms and also is
expressly authorized to enter into any modifications or amendments to this
Stipulation on behalf of the Class which it deems appropriate.
9.10    Each counsel or other Person executing this Stipulation, its Exhibits,
or any related Settlement document, on behalf of any party hereto hereby
warrants that such Person has the full authority to do so, and that they have
the authority to take appropriate action required or permitted to be taken
pursuant to the Stipulation to effectuate its terms, without requiring
additional consent, approval, or authorization of any other Person, board,
entity, tribunal, or other regulatory or governmental authority.
9.11    This Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. A complete set of executed counterparts shall be filed with the
Court. Signatures sent by facsimile or pdf’d via e-mail shall be deemed
originals.
9.12    All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed duly given (i) when delivered
personally to the recipient, (ii) one (1) business day after being sent to the
recipient by UPS overnight courier service (charges prepaid), or (iii) seven (7)
business days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the
intended recipient as set forth below:


- 30 -



--------------------------------------------------------------------------------





If to Lead Plaintiffs or to Lead Counsel:
ROBBINS GELLER RUDMAN
& DOWD LLP
DANIEL S. DROSMAN
655 West Broadway, Suite 1900
San Diego, CA 92101



If to Defendants to Defendants’ Counsel:
CRAVATH, SWAINE
& MOORE LLP
DANIEL SLIFKIN
Worldwide Plaza
828 Eighth Avenue
New York, NY 10019



9.13    This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the Settling Parties.
9.14    The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of this Stipulation, and all Settling Parties submit to
the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement embodied in this Stipulation and matters related to the Settlement.
9.15    The waiver by one Settling Party of any breach of this Stipulation by
any other party shall not be deemed a waiver by any other Settling Party or a
waiver of any other prior or subsequent breach of this Stipulation.
9.16    Pending approval of the Court of this Stipulation and its Exhibits, all
non-settlement-related proceedings in this Litigation shall be stayed and all
Members of the Class shall be barred and enjoined from prosecuting any of the
Released Claims against any of the Released Persons.
9.17    This Stipulation and its Exhibits shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the State of
Arizona and the rights


- 31 -



--------------------------------------------------------------------------------





and obligations of the parties to the Stipulation shall be construed and
enforced in accordance with, and governed by, the internal, substantive laws of
Arizona without giving effect to its choice-of-law principles, except to the
extent that federal law requires that federal law govern.
9.18    The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.
9.19    This Stipulation shall not be construed more strictly against one party
than another merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the Settling Parties, it being recognized
that it is the result of arm’s-length negotiations between the Settling Parties
and the Settling Parties have contributed substantially and materially to the
preparation of this Stipulation.
9.20    Nothing in the Stipulation, or the negotiations relating thereto, is
intended to or shall be deemed to constitute a waiver of any applicable
privilege or immunity, including, without limitation, attorney-client privilege,
joint defense privilege, or work product protection.
9.21    Unless otherwise provided, the Settling Parties may agree to reasonable
extensions of time to carry out any of the provisions of this Stipulation
without further order of the Court.
IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, dated February 13, 2020.
 
ROBBINS GELLER RUDMAN 
   & DOWD LLP
Daniel S. Drosman
Luke O. Brooks
Ellen Gusikoff Stewart
Jessica T. Shinnefield
Darryl J. Alvarado
Christopher D. Stewart
Hillary B. Stakem
J. Marco Janoski Gray
Ting H. Liu



- 32 -



--------------------------------------------------------------------------------





 
/s/ Daniel S. Drosman
 
DANIEL S. DROSMAN
 
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
 
Lead Counsel for Plaintiffs
 
BONNETT FAIRBOURN FRIEDMAN 
   & BALINT, P.C.
Andrew S. Friedman (AZ005425)
Kevin Hanger (AZ027346)
2325 E. Camelback Road, Suite 300
Phoenix, AZ 85016
Telephone: 602/274-1100
602/274-1199 (fax)
 
Liaison Counsel for Plaintiffs
 
CRAVATH, SWAINE
& MOORE LLP
DANIEL SLIFKIN
ANTONY L. RYAN
KARIN A. DeMASI
LAUREN M. ROSENBERG
 
/s/ Karin A. DeMasi
 
KARIN A. DeMASI
 
Worldwide Plaza
828 Eighth Avenue
New York, NY 10019
Telephone: 212/474-1000
 
OSBORN MALEDON, P.A.
Joseph N. Roth
2929 North Central Avenue, 21st Floor
Phoenix, AZ 85012
Telephone: 602/640-9000
 
Counsel for Defendants
















- 33 -



--------------------------------------------------------------------------------















UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL PURSUANT TO FED. R. CIV. P.
23(E)(1) AND PERMITTING NOTICE TO THE CLASS











--------------------------------------------------------------------------------





WHEREAS, an action pending before this Court is styled Smilovits v. First Solar,
Inc. et al., No. 2:12-cv-00555-DGC (D. Ariz.) (the “Litigation”);
WHEREAS, Lead Plaintiffs having made a motion, pursuant to Federal Rule of Civil
Procedure 23(e), for an order preliminarily approving the Settlement of this
Litigation, in accordance with a Stipulation of Settlement, dated February 13,
2020 (the “Stipulation”), which, together with the Exhibits annexed thereto,
sets forth the terms and conditions for a proposed Settlement of the Litigation
between the Settling Parties and for dismissal of the Litigation with prejudice
upon, and subject to, the terms and conditions set forth therein; and the Court
having read and considered: (1) the motion for preliminary approval of the
Settlement, and the papers filed and arguments made in connection therewith, and
(2) the Stipulation and the exhibits annexed thereto;
WHEREAS, the Settling Parties having consented to the entry of this Order; and
WHEREAS, unless otherwise defined, all terms used herein have the same meanings
as set forth in the Stipulation.
NOW, THEREFORE, IT IS HEREBY ORDERED:
(a)    The Court has reviewed the Stipulation and does hereby preliminarily
approve the Stipulation and the Settlement set forth therein as fair, reasonable
and adequate, subject to further consideration at the Final Approval Hearing (as
defined in ¶3 below).
(b)    The Court preliminarily finds that the proposed Settlement should be
approved as: (i) it is the result of serious, extensive arm’s-length and
non-collusive negotiations; (ii) falling within a range of reasonableness
warranting final approval; (iii) having no obvious deficiencies; (iv) there is
no substantive deviation from the Class previously certified by the Court; and
(v) warranting notice of the proposed Settlement to Class Members and further
consideration of the Settlement at the Final Approval Hearing described below.
(c)    A hearing shall be held before this Court on _______________, 2020, at
___ _.m. [a date that is one hundred (100) calendar days or more from the date
of this Order] (the “Final Approval Hearing”), at the Sandra Day O’Connor United
States Courthouse,


- 1 -



--------------------------------------------------------------------------------





United States District Court for the District of Arizona, 401 West Washington
Street, Phoenix, AZ, in Courtroom 603, to determine whether the proposed
Settlement of the Litigation on the terms and conditions provided for in the
Stipulation is fair, reasonable and adequate to the Class and should be approved
by the Court; to determine whether a Judgment as provided in ¶1.11 of the
Stipulation should be entered; to determine whether the proposed Plan of
Allocation should be approved; to determine the amount of attorneys’ fees,
costs, charges and expenses that should be awarded to Lead Counsel; to determine
any award to Lead Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4); to hear any
objections by Class Members to: (i) the Settlement or Plan of Allocation;
(ii) the award of attorneys’ fees and expenses to Lead Counsel; and (iii) awards
to Lead Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4); and to consider such
other matters the Court deems appropriate. The Court may adjourn the Final
Approval Hearing without further notice to the Class.
(d)    The Court approves the form, substance, and requirements of the Notice of
Proposed Settlement of Class Action (“Notice”) and Proof of Claim and Release,
substantially in the forms annexed hereto as Exhibits A-1 and A-2, respectively.
(e)    The Court approves the form of the Summary Notice of Proposed Settlement
of Class Action (“Summary Notice”), substantially in the form annexed hereto as
Exhibit A-3.
(f)    The firm of Gilardi & Co. LLC (“Claims Administrator”) is hereby
appointed to supervise and administer the notice procedure as well as the
processing of claims as more fully set forth below.
(g)    Not later than ___________, 2020 [a date twenty-one (21) calendar days
after the Court signs and enters this Order] (the “Notice Date”), the Claims
Administrator shall cause a copy of the Notice and Proof of Claim and Release,
substantially in the forms annexed hereto, to be mailed by First-Class Mail to
all Class Members who can be identified with reasonable effort and to be posted
on the case-designated website, www.First SolarSecuritiesLitigation.com.


- 2 -



--------------------------------------------------------------------------------





(h)    Not later than ___________, 2020 [a date seven (7) calendar days after
the Notice Date], the Claims Administrator shall cause the Summary Notice to be
published once in The Wall Street Journal, and once over a national newswire
service.
(i)    At least seven (7) calendar days prior to the Final Approval Hearing,
Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof,
by affidavit or declaration, of such mailing and publishing.
(j)    The Claims Administrator shall use reasonable efforts to give notice to
nominee purchasers such as brokerage firms and other persons or entities who
purchased or otherwise acquired First Solar publicly-traded securities between
April 30, 2008 and February 28, 2012, inclusive, as record owners but not as
beneficial owners. Such nominee purchasers are directed, within fourteen (14)
business days of their receipt of the Notice, to either forward copies of the
Notice and Proof of Claim and Release to their beneficial owners or to provide
the Claims Administrator with lists of the names and addresses of the beneficial
owners, and the Claims Administrator is ordered to send the Notice and Proof of
Claim and Release promptly to such identified beneficial owners. Nominee
purchasers who elect to send the Notice and Proof of Claim and Release to their
beneficial owners shall send a statement to the Claims Administrator confirming
that the mailing was made as directed. Additional copies of the Notice shall be
made available to any record holder requesting such for the purpose of
distribution to beneficial owners, and such record holders shall be reimbursed
from the Settlement Fund, upon receipt by the Claims Administrator of proper
documentation, for the reasonable expense of sending the Notice and Proof of
Claim and Release to beneficial owners.
(k)    The form and content of the notice program described herein and the
methods set forth herein for notifying the Class of the Settlement and its terms
and conditions, the Fee and Expense Application, and the Plan of Allocation meet
the requirements of Rule 23 of the Federal Rules of Civil Procedure, the Private
Securities Litigation Reform Act of


- 3 -



--------------------------------------------------------------------------------





1995 and due process, constitute the best notice practicable under the
circumstances, and shall constitute due and sufficient notice to all Persons
entitled thereto.
(l)    All fees, costs, and expenses incurred in identifying and notifying
Members of the Class shall be paid from the Settlement Fund and in no event
shall any of the Released Persons bear any responsibility or liability for such
fees, costs, or expenses.
(m)    All Class Members (except Persons who requested exclusion pursuant to the
Notice of Pendency of Class Action provided in December, 2013 and plaintiffs in
the action entitled Maverick Fund, L.D.C. v. First Solar, Inc. et al., No.
2:15-cv-01156-DGC (D. Ariz.)) shall be bound by all determinations and judgments
in the Litigation concerning the Settlement, including, but not limited to, the
releases provided for therein, whether favorable or unfavorable to the Class,
regardless of whether such Persons seek or obtain by any means, including,
without limitation, by submitting a Proof of Claim and Release or any similar
document, any distribution from the Settlement Fund or the Net Settlement Fund.
(n)    Class Members who wish to participate in the Settlement shall complete
and submit a Proof of Claim and Release in accordance with the instructions
contained therein. Unless the Court orders otherwise, all Proofs of Claim must
be postmarked or submitted electronically no later than ____________, 2020 [a
date one hundred twenty (120) calendar days from the Notice Date]. Any Class
Member who does not submit a Proof of Claim and Release within the time provided
shall be barred from sharing in the distribution of the proceeds of the Net
Settlement Fund, unless otherwise ordered by the Court, but shall nevertheless
be bound by any final judgment entered by the Court. Notwithstanding the
foregoing, Lead Counsel shall have the discretion (but not the obligation) to
accept late-submitted claims for processing by the Claims Administrator so long
as distribution of the Net Settlement Fund is not materially delayed thereby. No
person shall have any claim against Lead Plaintiffs, Lead Counsel or the Claims
Administrator by reason of the decision to exercise such discretion whether to
accept late submitted claims.


- 4 -



--------------------------------------------------------------------------------





(o)    Any Member of the Class may enter an appearance in the Litigation, at
his, her, or its own expense, individually or through counsel of his, her, or
its own choice. If they do not enter an appearance, they will be represented by
Lead Counsel.
(p)    Any Member of the Class may appear at the Final Approval Hearing and
object if he, she, or it has any reason why the proposed Settlement of the
Litigation should not be approved as fair, reasonable and adequate, or why a
judgment should not be entered thereon, why the Plan of Allocation should not be
approved, or why attorneys’ fees, together with costs, charges and expenses
should not be awarded or awards to Lead Plaintiffs pursuant to 15 U.S.C.
§78u-4(a)(4) should not be awarded; provided, however, that no Class Member or
any other Person shall be heard at the Final Approval Hearing or entitled to
contest the approval of the terms and conditions of the proposed Settlement, or,
if approved, the Judgment to be entered thereon approving the same, or the order
approving the Plan of Allocation, or any attorneys’ fees, together with costs
and expenses to be awarded to Lead Counsel or any award to Lead Plaintiffs,
unless the Person objecting has filed said written objections and copies of any
papers and briefs with the Clerk of the United States District Court for the
District of Arizona and mailed copies thereof by first-class mail to Robbins
Geller Rudman & Dowd LLP, Daniel S. Drosman, 655 West Broadway, Suite 1900, San
Diego, CA 92101, and Cravath, Swaine & Moore LLP, Daniel Slifkin, Worldwide
Plaza, 828 Eighth Avenue, New York, NY 10019 no later than _____________, 2020
[a date twenty-one (21) calendar days prior to the Final Approval Hearing]. Any
Member of the Class who does not make his, her, or its objection in the manner
provided shall be deemed to have waived such objection and shall forever be
foreclosed from making any objection to the fairness, reasonableness or adequacy
of the proposed Settlement as incorporated in the Stipulation, to the Plan of
Allocation, or to the award of fees, costs, charges and expenses to Lead Counsel
or Lead Plaintiffs, unless otherwise ordered by the Court. Attendance at the
Final Approval Hearing is not necessary. However, Persons wishing to be heard
orally in opposition to the approval of the Settlement, the Plan of Allocation,
and/or the application


- 5 -



--------------------------------------------------------------------------------





for an award of fees, costs, charges and expenses are required to indicate in
their written objection their intention to appear at the hearing and to include
in their written objections the identity of any witnesses they may call to
testify and copies of any exhibits they intend to introduce into evidence at the
Final Approval Hearing. Class Members do not need to appear at the Final
Approval Hearing or take any other action to indicate their approval.
(q)    Any Class Member who does not object to the Settlement, the Plan of
Allocation, or Lead Counsel’s application for an award of attorneys’ fees,
costs, charges and expenses in the manner prescribed herein and in the Notice
shall be deemed to have waived such objection, and shall forever be foreclosed
from making any objection to the fairness, adequacy or reasonableness of the
proposed Settlement, this Order and the Judgment to be entered approving the
Settlement, the Plan of Allocation and/or the application by Lead Counsel for an
award of attorneys’ fees together with costs, charges and expenses.
(r)    All funds held by the Escrow Agent shall be deemed and considered to be
in custodia legis, and shall remain subject to the jurisdiction of the Court,
until such time as such funds shall be distributed pursuant to the Stipulation
and/or further order(s) of the Court.
(s)    All papers in support of the Settlement, Plan of Allocation, and any
application by Lead Counsel for attorneys’ fees, costs, charges and expenses and
awards to Lead Plaintiffs shall be filed and served no later than ____________,
2020 [a date thirty-five (35) calendar days prior to the Final Approval
Hearing], and any reply papers shall be filed and served no later than
____________, 2020 [a date seven (7) calendar days prior to the Final Approval
Hearing].
(t)    The Released Persons shall have no responsibility for the Plan of
Allocation or any application for attorneys’ fees, costs, charges or expenses
submitted by Lead Counsel, and such matters will be considered by the Court
separately from the fairness, reasonableness, and adequacy of the Settlement.


- 6 -



--------------------------------------------------------------------------------





(u)    At or after the Final Approval Hearing, the Court shall determine whether
the Plan of Allocation proposed by Lead Counsel, and any application for
attorneys’ fees, costs, charges and expenses, should be approved. The Court
reserves the right to enter the Order and Final Judgment approving the
Settlement regardless of whether it has approved the Plan or Allocation or
awarded attorneys’ fees and/or costs, charges and expenses.
(v)    All reasonable expenses incurred in identifying and notifying Class
Members as well as administering the Settlement Fund shall be paid as set forth
in the Stipulation. In the event the Court does not approve the Settlement, or
it otherwise fails to become effective, neither Lead Plaintiffs nor Lead Counsel
nor the Claims Administrator shall have any obligation to repay any amounts
actually and properly incurred or disbursed pursuant to ¶¶2.11 or 2.13 of the
Stipulation.
(w)    Neither this Order nor the Stipulation, nor any of their respective terms
or provisions, nor any of the negotiations, discussions, proceedings connected
with them, nor any act performed or document executed pursuant to or in
furtherance of the Stipulation or the Settlement or this Order may be construed
as an admission or concession by the Defendants or any other Released Persons of
the truth of any of the allegations in the Litigation, or of any liability,
fault, or wrongdoing of any kind, or offered or received in evidence, or
otherwise used by any person in the Litigation, or in any other action or
proceeding, whether civil, criminal, or administrative, in any court,
administrative agency, or other tribunal, except in connection with any
proceeding to enforce the terms of the Stipulation or this Order. The Released
Persons, Lead Plaintiffs, Class Members, and each of their counsel may file the
Stipulation, and/or this Order and/or the Judgment in any action that may be
brought against them in order to support a defense or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction or any other theory of claim preclusion or issue
preclusion or similar defense or counterclaim.


- 7 -



--------------------------------------------------------------------------------





(x)    All proceedings in the Litigation are stayed until further order of this
Court, except as may be necessary to implement the Settlement or comply with the
terms of the Stipulation. Pending final determination of whether the Settlement
should be approved, neither the Lead Plaintiffs nor any Class Member, either
directly, representatively, or in any other capacity shall commence or prosecute
against any of the Released Persons any action or proceeding in any court or
tribunal asserting any of the Released Claims.
(y)    The Court reserves the right to alter the time or the date of the Final
Approval Hearing without further notice to Class Members, and retains
jurisdiction to consider all further applications arising out of or connected
with the proposed Settlement. The Court may approve the Settlement, with such
modifications as may be agreed to by the Settling Parties, if appropriate,
without further notice to the Class.
(z)    If the Settlement fails to become effective as defined in the Stipulation
or is terminated, then, in any such event, the Stipulation, including any
amendment(s) thereof, except as expressly provided in the Stipulation, and this
Order shall be null and void, of no further force or effect, and without
prejudice to any Settling Party, and may not be introduced as evidence or used
in any actions or proceedings by any person or entity against the Settling
Parties, and they shall be deemed to have reverted to their respective
litigation positions as of January 5, 2020.







- 8 -



--------------------------------------------------------------------------------





ROBBINS GELLER RUDMAN & DOWD LLP
Daniel S. Drosman (CA SBN 200643) (Admitted pro hac vice)
Luke O. Brooks (CA SBN 212802) (Admitted pro hac vice)
Ellen Gusikoff Stewart (CA SBN 144892) (Admitted pro hac vice)
Jessica T. Shinnefield (CA SBN 234432) (Admitted pro hac vice)
Darryl J. Alvarado (CA SBN 253213) (Admitted pro hac vice)
Christopher D. Stewart (CA SBN 270448) (Admitted pro hac vice)
Hillary B. Stakem (CA SBN 286152) (Admitted pro hac vice)
J. Marco Janoski Gray (CA SBN 306547) (Admitted pro hac vice)
Ting H. Liu (CA SBN 307747) (Admitted pro hac vice)
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
dand@rgrdlaw.com
lukeb@rgrdlaw.com
elleng@rgrdlaw.com
jshinnefield@rgrdlaw.com
dalvarado@rgrdlaw.com
cstewart@rgrdlaw.com
hstakem@rgrdlaw.com
mjanoski@rgrdlaw.com
tliu@rgrdlaw.com
Lead Counsel for Plaintiffs



UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION
EXHIBIT A-1






--------------------------------------------------------------------------------






TO:
ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE ACQUIRED THE
PUBLICLY-TRADED SECURITIES OF FIRST SOLAR, INC. (“FIRST SOLAR”) DURING THE
PERIOD BETWEEN APRIL 30, 2008 AND FEBRUARY 28, 2012, INCLUSIVE (THE “CLASS
PERIOD”)

IN ORDER TO QUALIFY FOR A SETTLEMENT PAYMENT, YOU MUST TIMELY SUBMIT A PROOF OF
CLAIM AND RELEASE FORM BY ___________, 2020.
THIS NOTICE WAS AUTHORIZED BY THE COURT. IT IS NOT A LAWYER SOLICITATION. PLEASE
READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
WHY SHOULD I READ THIS NOTICE?
This Notice is given pursuant to an order issued by the United States District
Court for the District of Arizona (the “Court”). This Notice serves to inform
you of the proposed settlement of the above-captioned class action lawsuit for
$350,000,000.00 in cash (the “Settlement”) and the hearing (the “Settlement
Fairness Hearing”) to be held by the Court to consider the fairness,
reasonableness, and adequacy of the Settlement, as set forth in the Stipulation
of Settlement dated February 13, 2020 (the “Stipulation”), by and between Lead
Plaintiffs Mineworkers’ Pension Scheme and British Coal Staff Superannuation
Scheme on behalf of themselves and the Class (as defined below), on the one
hand, and Defendants First Solar, Michael J. Ahearn, Robert J. Gillette, Mark R.
Widmar, Jens Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham, on the other
hand (collectively, “Defendants”).2 
2 The Stipulation can be viewed and/or downloaded at www.FSLRSecurities
Litigation.com. All capitalized terms used herein have the same meaning as the
terms defined in the Stipulation.
This Notice is intended to inform you how this lawsuit and proposed Settlement
may affect your rights and what steps you may take in relation to it. This
Notice is different than the one you previously received advising you of the
pendency of this Litigation. This Notice is NOT an expression of any opinion by
the Court as to the merits of the claims or defenses asserted in the lawsuit or
whether the Defendants engaged in any wrongdoing.
YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
SUBMIT A PROOF OF CLAIM AND RELEASE
The only way to be eligible to receive a payment from the Settlement. Proofs of
Claim and Release must be postmarked (if mailed) or received (if submitted
online) on or before __________, 2020.



- 1 -



--------------------------------------------------------------------------------





OBJECT TO THE SETTLEMENT BY SUBMITTING A WRITTEN OBJECTION
Write to the Court about why you do not like the Settlement, the Plan of
Allocation and/or the request for attorneys’ fees and expenses. Objections must
be postmarked on or before _____________, 2020.
GO TO THE HEARING ON __________, 2020, AND FILE A NOTICE OF INTENTION TO APPEAR
Ask to speak in Court about the fairness of the Settlement. Requests to speak
must be postmarked on or before ___________, 2020. If you submit a written
objection, you may (but you do not have to) attend the hearing.
DO NOTHING
Receive no payment. You will, however, still be a Class Member, which means that
you give up your right to ever be part of any other lawsuit against the
Defendants or any other Released Person about the legal claims being resolved by
this Settlement and you will be bound by any judgments or orders entered by the
Court in the Litigation.





- 2 -



--------------------------------------------------------------------------------







SUMMARY OF THIS NOTICE
Description of the Litigation and the Class
This Notice relates to a proposed settlement of claims in a pending securities
class action brought by First Solar investors alleging, among other things, that
Defendants violated the federal securities laws by making materially false and
misleading statements or omitting to state facts necessary to make statements
not misleading in public filings and other public statements during the Class
Period. A more detailed description of the Litigation is set forth on pages ____
below. The proposed Settlement, if approved by the Court, will settle claims of
the Class, as defined on pages ____ below.
Statement of Class Recovery
Pursuant to the Settlement described herein, a $350,000,000.00 settlement fund
has been established (the “Settlement Amount”). The Settlement Amount together
with any interest earned thereon is the “Settlement Fund.” The Settlement Fund,
less (a) any taxes, (b) any Notice and Administration Expenses, and (c) any
attorneys’ fees and litigation costs, charges and expenses (including any awards
to Lead Plaintiffs of their costs and expenses in representing the Class)
awarded by the Court, will be distributed to Class Members in accordance with a
plan of allocation that is approved by the Court. The proposed plan of
allocation (the “Plan of Allocation”) is set forth on pages ____ below. Based on
Lead Plaintiffs’ estimate of the number of First Solar publicly-traded
securities eligible to recover, the average distribution under the Plan of
Allocation is roughly $2.58 per common share, before deduction of any taxes on
the income earned on the Settlement Fund, Notice and Administration Expenses,
and allowable attorneys’ fees and expenses (including any awards to Lead
Plaintiffs) as determined by the Court. Class Members should note, however, that
these are only estimates. A Class Member’s actual recovery will be a proportion
of the Net Settlement Fund determined by that claimant’s claims as compared to
the total claims of all Class Members who submit acceptable Proofs of Claim. An
individual Class Member may receive more or less than these estimated average
amounts. See Plan of Allocation set forth and discussed at pages ___ below for
more information on the calculation of your claim.
Statement of Potential Outcome of Case
The Settling Parties disagree on both liability and damages and do not agree on
the amount of damages per security, if any, that would be recoverable if the
Class prevailed on each claim alleged. Defendants deny that they are liable to
the Class and deny that the Class has suffered any injury or damages. The issues
on which the parties disagree are many, but include: (1) whether Defendants
engaged in conduct that would give rise to any liability to the Class under the
federal securities laws; (1) whether Defendants have valid defenses to


- 3 -



--------------------------------------------------------------------------------





any such claims of liability; (1) the appropriate economic model for determining
the amount by which the prices of First Solar publicly-traded securities were
allegedly artificially inflated (if at all) during the Class Period; (1) the
amount, if any, by which the prices of First Solar publicly-traded securities
were allegedly artificially inflated (if at all) during the Class Period; (1)
the effect of various market forces on the prices of First Solar publicly-traded
securities at various times during the Class Period; (1) the extent to which
external factors influenced the price of First Solar publicly-traded securities
at various times during the Class Period; (1) the extent to which the various
matters that Lead Plaintiffs alleged were materially false or misleading
influenced (if at all) the prices of First Solar publicly-traded securities at
various times during the Class Period; and (1) the extent to which the various
allegedly adverse material facts that Lead Plaintiffs alleged were omitted
influenced (if at all) the price of First Solar publicly-traded securities
during the Class Period.
Statement of Attorneys’ Fees and Expenses Sought
Lead Counsel will apply to the Court on behalf of all Plaintiffs’ Counsel for an
award of attorneys’ fees not to exceed nineteen percent (19%) of the Settlement
Amount, plus costs, charges and expenses not to exceed $6 million, including
awards to Lead Plaintiffs not to exceed $100,000 in the aggregate pursuant to 15
U.S.C. §78u-4(a)(4) in connection with their representation of the Class, plus
interest earned on these amounts at the same rate earned by the Settlement Fund.
Since the Litigation’s inception, Lead Counsel have expended considerable time
and effort in the prosecution of this Litigation on a wholly contingent basis
and have advanced the expenses of the Litigation in the expectation that if they
were successful in obtaining a recovery for the Class they would be paid from
such recovery. The requested attorneys’ fees, costs, charges and expenses amount
to an average cost of approximately $0.53 per allegedly damaged First Solar
common share. The average cost per damaged share will vary depending on the
number of acceptable Proofs of Claim submitted.
Further Information
For further information regarding the Litigation or this Notice or to review the
Stipulation, please contact the Claims Administrator toll-free at 866-688-4903,
or visit the website www.FSLRSecuritiesLitigation.com.
You may also contact a representative of counsel for the Class: Rick Nelson,
Shareholder Relations, Robbins Geller Rudman & Dowd LLP, 655 West Broadway,
Suite 1900, San Diego, CA 92101, 1-800-449-4900, www.rgrdlaw.com.
Please Do Not Call the Court or Defendants with Questions About the Settlement.
Reasons for the Settlement


- 4 -



--------------------------------------------------------------------------------





Lead Plaintiffs’ principal reason for entering into the Settlement is the
benefit to the Class now, without further risk or the delays inherent in
continued litigation. The cash benefit under the Settlement must be considered
against the significant risk that a smaller recovery – or, indeed, no recovery
at all – might be achieved after trial, and likely appeals, a process that could
last several years into the future.
Defendants have denied and continue to deny each and all of the claims alleged
by Lead Plaintiffs in the Litigation. Defendants expressly have denied and
continue to deny all charges of wrongdoing or liability against them arising out
of any of the conduct, statements, acts or omissions alleged, or that could have
been alleged, in the Litigation. Defendants also have denied and continue to
deny, among other things, the allegations that Lead Plaintiffs or the Class have
suffered any damage, or that Lead Plaintiffs or the Class were harmed by the
conduct alleged in the Litigation. For Defendants, the principal reason for
entering into the Settlement is to eliminate the uncertainty, risk, costs, and
burdens inherent in any litigation, especially in complex cases such as this
Litigation. Defendants have concluded that further conduct of this Litigation
could be expensive, protracted and distracting.
WHAT IS THIS LAWSUIT ABOUT?
THE ALLEGATIONS
The Litigation is currently pending before the Honorable David G. Campbell in
the United States District Court for the District of Arizona (the “Court”). The
initial complaint in this action was filed on March 15, 2012. On July 23, 2012,
the Court appointed Mineworkers’ Pension Scheme and British Coal Staff
Superannuation Scheme as Lead Plaintiffs and Robbins Geller Rudman & Dowd LLP
(“Robbins Geller”) as Lead Counsel.
Lead Plaintiffs’ First Amended Complaint for Violation of the Federal Securities
Laws (the “Complaint”) alleges that Defendants violated §§10(b) and 20(a) of the
Securities Exchange Act of 1934. More specifically, Lead Plaintiffs allege that
Defendants issued materially false and misleading statements and omitted
material information regarding its solar modules. Lead Plaintiffs further allege
that when the true facts regarding the solar modules were revealed, that
artificial inflation was removed from the prices of First Solar securities,
causing the prices to drop and damaging members of the Class.
Defendants deny all of Lead Plaintiffs’ allegations. Defendants contend that
they did not make any false or misleading statements and that they disclosed all
information required to be disclosed by the federal securities laws.
THE COURT HAS NOT RULED AS TO WHETHER DEFENDANTS ARE LIABLE TO LEAD PLAINTIFFS
OR TO THE CLASS. THIS NOTICE IS NOT INTENDED TO BE AN EXPRESSION OF ANY OPINION
BY THE COURT WITH RESPECT TO THE TRUTH OF THE ALLEGATIONS IN THIS LITIGATION OR


- 5 -



--------------------------------------------------------------------------------





THE MERITS OF THE CLAIMS OR DEFENSES ASSERTED. THIS NOTICE IS SOLELY TO ADVISE
YOU OF THE PROPOSED SETTLEMENT OF THIS ACTION AND YOUR RIGHTS IN CONNECTION WITH
THAT SETTLEMENT.
PROCEDURAL HISTORY
The Settling Parties vigorously litigated this case for seven years. The Parties
litigated Defendants’ motion to dismiss the Complaint, and thereafter engaged in
extensive fact and class-related discovery which included the exchange of more
than 515,000 documents and the taking of more than 20 depositions, including
Lead Plaintiffs, Defendants, and non-parties. After full briefing the Court
certified the Class and notice of the pendency of the Litigation was provided in
December 2013. The Settling Parties also briefed and argued Defendants’ motion
for summary judgment and appeal from the Court’s order denying the motion, and
briefed Defendants’ petition for certiorari to the United States Supreme Court.
Following the completion of the appellate proceedings, the Parties engaged in
expert discovery including the exchange of 15 expert reports from 11 experts,
depositions of 10 experts, and production of expert-related documents. After
expert discovery, the parties prepared for trial, including submission of a
proposed joint pretrial order, and attended a final pre-trial conference on
December 18, 2019.
The Settling Parties were scheduled to begin the trial of this Litigation in
January 2020. In anticipation of the trial, the Settling Parties briefed 38
motions in limine and nine motions to exclude expert testimony.
The Settling Parties also participated in multiple in-person mediation sessions
as well as numerous telephonic conferences over several years with the Honorable
Layn R. Phillips (Ret.), a retired United States District Court Judge and an
experienced mediator. The Settling Parties engaged in good-faith, arm’s-length
negotiations during the earlier mediation sessions, but were unable to reach an
agreement. The Settling Parties pursued litigation while settlement discussions
continued through Judge Phillips. On January 5, 2020, the Settling Parties
reached an agreement in principle to resolve the Litigation, subject to the
negotiation of the terms of a Stipulation of Settlement and approval by the
Court.
HOW DO I KNOW IF I AM A CLASS MEMBER?
If you purchased or otherwise acquired First Solar publicly-traded securities
during the period between April 30, 2008 and February 28, 2012, inclusive, and
are not otherwise excluded, you are a Class Member. As set forth in the
Stipulation, excluded from the Class are: Defendants, members of the immediate
families of each of the Defendants, the officers and directors of First Solar,
at all relevant times, members of their immediate families and their legal
representatives, heirs, successors or assigns and any entity in which Defendants
had a controlling interest.


- 6 -



--------------------------------------------------------------------------------





Additionally, the Class excludes the plaintiffs in the litigation captioned
Maverick Fund, L.D.C. v. First Solar, Inc., et al., No. 2:15-cv-01156-DGC (D.
Ariz.). Also excluded from the Class is any Class Member who timely and validly
requested exclusion in accordance with the requirements set by the Court in
connection with the Notice of Pendency of Class Action previously provided to
the Class.
PLEASE NOTE: Receipt of this Notice does not mean that you are a Class Member or
that you will be entitled to receive a payment from the Settlement. If you are a
Class Member and you wish to be eligible to participate in the distribution of
proceeds from the Settlement, you are required to submit the Proof of Claim and
Release that is being distributed with this Notice and the required supporting
documentation as set forth therein postmarked or submitted online on or before
______________, 2020.
WHAT IS THE MONETARY VALUE OF THE PROPOSED SETTLEMENT?
The Settlement, if approved, will result in the creation of a cash settlement
fund of $350,000,000.00. This fund, plus accrued interest and minus the costs of
this Notice and all costs associated with the administration of the Settlement,
as well as attorneys’ fees and expenses, and the awards to Lead Plaintiffs in
connection with representing the Class, as approved by the Court (the “Net
Settlement Fund”), will be distributed to eligible Class Members pursuant to the
Plan of Allocation that is described in the next section of this Notice.
WHAT IS THE PROPOSED PLAN OF ALLOCATION?
B.
How will my claim be calculated?

(a)    As discussed above, the Settlement provides $350,000,000.00 in cash for
the benefit of the Class. The Settlement Amount and any interest it earns
constitute the “Settlement Fund.” The Settlement Fund, after deduction of
Court-approved attorneys’ fees and expenses, Notice and Administration Expenses,
Taxes, and any other fees or expenses approved by the Court, is the “Net
Settlement Fund.” If the Settlement is approved by the Court, the Net Settlement
Fund will be distributed to eligible Authorized Claimants – i.e., members of the
Class who timely submit valid Claim Forms that are accepted for payment by the
Court – in accordance with this proposed Plan of Allocation (“Plan of
Allocation” or “Plan”) or such other plan of allocation as the Court may
approve. Class Members who do not timely submit valid Claim Forms will not share
in the Net Settlement Fund, but will otherwise be bound by the Settlement. The
Court may approve this proposed Plan of Allocation, or modify it, without
additional notice to the Class. Any order modifying the Plan of Allocation will
be posted on the settlement website, www.FSLRSecuritiesLitigation.com.
(b)    The objective of the Plan of Allocation is to distribute the Settlement
proceeds equitably among those Class Members who suffered economic losses as a
proximate result


- 7 -



--------------------------------------------------------------------------------





of the alleged wrongdoing. The Plan of Allocation is not a formal damage
analysis, and the calculations made in accordance with the Plan of Allocation
are not intended to be estimates of, or indicative of, the amounts that Class
Members might have been able to recover after a trial. Nor are the calculations
in accordance with the Plan of Allocation intended to be estimates of the
amounts that will be paid to Authorized Claimants under the Settlement. The
computations under the Plan of Allocation are only a method to weigh, in a fair
and equitable manner, the claims of Authorized Claimants against one another for
the purpose of making pro rata allocations of the Net Settlement Fund.
(c)    The Plan of Allocation is intended to compensate Class Members who
purchased or acquired First Solar, Inc. (“First Solar”) common stock during the
period April 30, 2008 through February 28, 2012, inclusive (“Class Period”) and
were damaged thereby under the Securities Exchange Act of 1934 (“Exchange Act”)
(d)    For purposes of determining the amount a Claimant may recover under the
Plan, Lead Counsel conferred with their damages consultants and the Plan
reflects an assessment of the daily per share artificial inflation amounts which
allegedly were proximately caused by Defendants’ alleged false and misleading
statements and material omissions. In calculating the estimated artificial
inflation allegedly caused by Defendants’ alleged misrepresentations and
omissions, Plaintiffs’ damages expert considered price changes in First Solar
common stock in reaction to certain public announcements regarding First Solar
in which such misrepresentations and material omissions were alleged to have
been revealed to the market, adjusting for price changes that were attributable
to market or industry forces, the allegations in the Complaint, and the evidence
developed in support thereof, as advised by Lead Counsel.
(e)    In order to have recoverable damages in connection with purchases and/or
acquisitions of First Solar common stock during the Class Period, disclosure(s)
of the allegedly misrepresented or omitted information must be the cause of the
decline in the price of First Solar common stock. In this case, Plaintiffs
allege that Defendants made false statements and omitted material facts during
the Class Period, which had the effect of artificially inflating the prices of
First Solar common stock. As the result of the alleged corrective disclosures,
artificial inflation was removed from the price of First Solar common stock on
July 30, 2010, February 25, 2011, May 4, 2011, December 14, 2011, February 29,
2012, and March 1, 2012.
C.
Calculation of Recognized Loss

(a)    To the extent there are sufficient funds in the Net Settlement Fund, each
Claimant will receive an amount equal to the Claimant’s “Recognized Loss,” as
described below. If, however, as expected, the amount in the Net Settlement Fund
is not sufficient to permit payment of the total Recognized Loss of each
Claimant, then each Claimant shall be paid the percentage of the Net Settlement
Fund that each Claimant’s Recognized Loss


- 8 -



--------------------------------------------------------------------------------





bears to the total of the Recognized Loss of all Claimants – i.e., the
Claimant’s pro rata share of the Net Settlement Fund.
(b)    For each Settlement Class Period purchase of First Solar common stock
that is properly documented, a “Recognized Loss” will be calculated according to
the formulas described below. If a Recognized Loss Amount calculates to a
negative number or zero under the formulas below, that Recognized Loss Amount
will be zero.
(c)    Estimated damages and the Plan were developed based on an event study
analysis, which determines how much artificial inflation was in the stock price
on each day during the Class Period by measuring how much the stock price was
inflated as a result of alleged misrepresentations and omissions and declined as
a result of disclosures that corrected the alleged misrepresentations and
omissions. Because the alleged corrective disclosures reduced the artificial
inflation in stages over the course of the Class Period, the damages suffered by
any particular Claimant depend on when that Claimant purchased and sold shares,
or retained shares beyond the end of the Class Period.
(d)    Table 1 provides the per share amount of artificial inflation in First
Solar common stock during the Class Period for specified periods. Each
Claimant’s Recognized Losses, if any, will be computed as follows:
(i)    Sold with an equal, or greater, amount of artificial inflation (see Table
1), the Recognized Loss per share is zero.
(ii)    Sold prior to July 30, 2010 the Recognized Loss per share is zero.
(iii)    Sold on or after July 30, 2010 and prior to the close of trading on
March 1, 2012, the Recognized Loss per share is equal to the lesser of:
the difference between the per share inflation in the First Solar common stock
price at time of purchase (see Table 1) and the per share inflation in the First
Solar common stock price at time of sale (see Table 1); and
the difference between the purchase price and the sales price.
(iv)    Retained at the end of March 1, 2012 and sold on or before May 29, 2012
the Recognized Loss per share is equal to the lesser of:
the per share inflation in the First Solar common stock price at time of
purchase (see Table 1); and
the difference between the purchase price and the average closing price up to
the date of sale as set forth in Table 2 below.


- 9 -



--------------------------------------------------------------------------------





(v)    Held as of the close of trading on May 29, 2012 or sold thereafter, the
Recognized Loss per share is equal to the lesser of:
the per share inflation in the First Solar common stock price at time of
purchase (see Table 1); and
the difference between the purchase price and $21.37 per share.3 
3 Under Section 21(D)(e)(1) of the Exchange Act, “in any private action arising
under this Act in which the plaintiff seeks to establish damages by reference to
the market price of a security, the award of damages to the plaintiff shall not
exceed the difference between the purchase or sale price paid or received, as
appropriate, by the plaintiff for the subject security and the mean trading
price of that security during the 90-day period beginning on the date on which
the information correcting the misstatement or omission that is the basis for
the action is disseminated to the market.” Consistent with the requirements of
the statute, Recognized Loss for First Solar common stock are reduced to an
appropriate extent by taking into account the closing prices of First Solar
common stock during the 90-day look-back period. The mean (average) closing
price for First Solar common stock during this 90-day look-back period was
$21.37 per share as shown in Table 2.
D.
Additional Provisions

(a)    If a Class Member held First Solar common stock at the beginning of the
Class Period or made multiple purchases, acquisitions or sales of First Solar
common stock during or after the Class Period, the starting point for
calculating a Claimant’s Recognized Loss is to match the Claimant’s holdings,
purchases and acquisitions to their sales using the FIFO (i.e.,
first-in-first-out) method. Under the FIFO method, First Solar common stock sold
during the Class Period will be matched, in chronological order, first against
the respective shares held at the beginning of the Class Period. The remaining
sales of First Solar common stock during the Class Period will then be matched,
in chronological order against the respective security purchased or acquired
during the Class Period.
(b)    Purchases or acquisitions and sales of First Solar common stock shall be
deemed to have occurred on the “contract” or “trade” date as opposed to the
“settlement” or “payment” date. The receipt or grant by gift, inheritance or
operation of law of First Solar common stock during the Class Period shall not
be deemed a purchase, acquisition or sale of First Solar common stock for the
calculation of Recognized Loss, unless (i) the donor or decedent purchased or
otherwise acquired such First Solar common stock during the Class Period; (ii)
no Proof of Claim was submitted by or on behalf of the donor, on behalf of the
decedent, or by anyone else with respect to such First Solar common stock; and
(iii) it is specifically so provided in the instrument of gift or assignment.
(c)    An Authorized Claimant’s Recognized Loss shall be the amount used to
calculate the Authorized Claimant’s pro rata share of the Net Settlement Fund.
If the sum total of Recognized Loss of all Authorized Claimants who are entitled
to receive payment out of the Net Settlement Fund is greater than the Net
Settlement Fund, each Authorized Claimant shall receive his, her, or its pro
rata share of the Net Settlement Fund. The pro


- 10 -



--------------------------------------------------------------------------------





rata share shall be the Authorized Claimant’s Recognized Loss divided by the
total of the Recognized Loss of all Authorized Claimants, multiplied by the
total amount in the Net Settlement Fund. Given the costs of distribution, the
Net Settlement Fund will be allocated among all Authorized Claimants whose
distribution calculates to is $10.00 or greater.


- 11 -



--------------------------------------------------------------------------------







TABLE 1

First Solar Common Stock Artificial Inflation Per Share

Date Range
Per Share Inflation in Stock Price
4/30/2008
2/21/2010
$17.79
2/22/2010
7/29/2010
$28.55
7/30/2010
2/24/2011
$20.33
2/25/2011
5/3/2011
$13.06
5/4/2011
12/13/2011
$8.30
12/14/2011
2/28/2012
$5.03
2/29/2012
$1.86
On and after 3/1/2012
$0.00



TABLE 2
First Solar Common Stock Closing Prices and Average Closing Prices
March 1, 2012 – May 29, 2012
Date
Closing Price
Average Closing Price Between 3/1/2012 and Date Shown
 
Date
Closing Price
Average Closing Price Between 8/1/2005 and Date Shown
3/1/2012
$30.42
$30.42
 
4/16/2012
$20.82
$25.43
3/2/2012
$30.02
$30.22
 
4/17/2012
$22.96
$25.35
3/5/2012
$28.08
$29.51
 
4/18/2012
$21.35
$25.23
3/6/2012
$27.63
$29.04
 
4/19/2012
$21.40
$25.12
3/7/2012
$25.80
$28.39
 
4/20/2012
$20.65
$25.00
3/8/2012
$26.15
$28.02
 
4/23/2012
$19.25
$24.84
3/9/2012
$27.49
$27.94
 
4/24/2012
$18.64
$24.68
3/12/2012
$25.83
$27.68
 
4/25/2012
$18.30
$24.52
3/13/2012
$27.32
$27.64
 
4/26/2012
$18.31
$24.36
3/14/2012
$27.10
$27.58
 
4/27/2012
$18.35
$24.22
3/15/2012
$27.84
$27.61
 
4/30/2012
$18.40
$24.08
3/16/2012
$29.08
$27.73
 
5/1/2012
$18.42
$23.95
3/19/2012
$28.67
$27.80
 
5/2/2012
$18.21
$23.81



- 12 -



--------------------------------------------------------------------------------





Date
Closing Price
Average Closing Price Between 3/1/2012 and Date Shown
 
Date
Closing Price
Average Closing Price Between 8/1/2005 and Date Shown
3/20/2012
$27.46
$27.78
 
5/3/2012
$18.07
$23.69
3/21/2012
$26.33
$27.68
 
5/4/2012
$16.94
$23.54
3/22/2012
$26.95
$27.64
 
5/7/2012
$17.67
$23.42
3/23/2012
$26.11
$27.55
 
5/8/2012
$16.54
$23.27
3/26/2012
$26.42
$27.48
 
5/9/2012
$16.92
$23.14
3/27/2012
$26.11
$27.41
 
5/10/2012
$16.09
$23.00
3/28/2012
$25.07
$27.29
 
5/11/2012
$16.14
$22.87
3/29/2012
$25.12
$27.19
 
5/14/2012
$16.16
$22.74
3/30/2012
$25.05
$27.09
 
5/15/2012
$15.23
$22.60
4/2/2012
$24.53
$26.98
 
5/16/2012
$13.98
$22.44
4/3/2012
$22.60
$26.80
 
5/17/2012
$14.92
$22.30
4/4/2012
$21.73
$26.60
 
5/18/2012
$13.66
$22.15
4/5/2012
$20.98
$26.38
 
5/21/2012
$13.83
$22.00
4/9/2012
$20.19
$26.15
 
5/22/2012
$13.60
$21.86
4/10/2012
$21.38
$25.98
 
5/23/2012
$14.26
$21.73
4/11/2012
$22.50
$25.86
 
5/24/2012
$14.22
$21.60
4/12/2012
$22.00
$25.73
 
5/25/2012
$14.33
$21.48
4/13/2012
$20.83
$25.57
 
5/29/2012
$14.23
$21.37



Distributions will be made to Authorized Claimants after all claims have been
processed, after the Court has finally approved the Settlement, and after any
appeals are resolved. If there is any balance remaining in the Net Settlement
Fund after at least six (6) months from the initial date of distribution of the
Net Settlement Fund (whether by reason of tax refunds, uncashed checks, or
otherwise), the Claims Administrator shall, if feasible, reallocate such balance
among Authorized Claimants in an equitable and economic fashion. These
redistributions shall be repeated until the balance remaining in the Net
Settlement Fund is no longer economically feasible to distribute to Class
Members. Thereafter, any balance that still remains in the Net Settlement Fund
shall be donated to any appropriate non-profit charitable organization(s)
serving the public interest that is unaffiliated with any party or their
counsel.
Please contact the Claims Administrator or Lead Counsel if you disagree with any
determinations made by the Claims Administrator regarding your Proof of Claim
and Release. If you are dissatisfied with the determinations, you may ask the
Court, which retains jurisdiction over all Class Members and the claims
administration process, to decide the issue by submitting a written request.


- 13 -



--------------------------------------------------------------------------------





The Court has reserved jurisdiction to allow, disallow, or adjust the claim of
any Class Member on equitable grounds.
Payment pursuant to the Plan of Allocation set forth above shall be conclusive
against all Authorized Claimants. No Person shall have any claim against Lead
Plaintiffs, Lead Counsel, any Claims Administrator, any other Person designated
by Lead Plaintiffs’ counsel, or any of the Released Persons based on the
distributions made substantially in accordance with the Stipulation and the
Settlement contained therein, the Plan of Allocation, or further orders of the
Court. All Class Members who fail to complete and submit a valid and timely
Proof of Claim and Release shall be barred from participating in distributions
from the Net Settlement Fund (unless otherwise ordered by the Court), but
otherwise shall be bound by all of the terms of the Settlement, including the
terms of any judgment entered and the releases given.
DO I NEED TO CONTACT LEAD COUNSEL IN ORDER TO PARTICIPATE IN DISTRIBUTION OF THE
SETTLEMENT FUND?
No. If you have received this Notice and timely submit your Proof of Claim and
Release to the designated address, you need not contact Lead Counsel. If your
address changes, please contact the Claims Administrator at:
First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336
Telephone: 866-688-4903
www.FSLRSecuritiesLitigation.com
THERE WILL BE NO PAYMENTS IF THE STIPULATION IS TERMINATED
The Stipulation may be terminated under several circumstances outlined in it. If
the Stipulation is terminated, the Litigation will proceed as if the Stipulation
had not been entered into.
WHAT ARE THE REASONS FOR SETTLEMENT?
The Settlement was reached after contested motion practice directed to the
sufficiency of Lead Plaintiffs’ claims. The parties also completed document,
deposition, and expert discovery. Nevertheless, the Court has not reached any
final decisions in connection with Lead Plaintiffs’ claims against Defendants.
Instead, Lead Plaintiffs and Defendants have agreed to this Settlement, which
was reached with the substantial assistance of a highly respected mediator. In
reaching the Settlement, the parties have avoided the cost, delay and
uncertainty of further litigation.


- 14 -



--------------------------------------------------------------------------------





As in any litigation, Lead Plaintiffs and the Class would face an uncertain
outcome if they did not agree to the Settlement. If Lead Plaintiffs succeeded at
the upcoming trial, Defendants would likely file appeals that would postpone
final resolution of the case. Continuation of the Litigation against Defendants
could result in a judgment greater than this Settlement. Conversely, continuing
the case could result in no recovery at all or a recovery that is less than the
amount of the Settlement.
Lead Plaintiffs and Lead Counsel believe that this Settlement is fair and
reasonable to the Members of the Class. They have reached this conclusion for
several reasons. Specifically, if the Settlement is approved, the Class will
receive a certain and immediate monetary recovery. Additionally, Lead Counsel
believes that the significant and immediate benefits of the Settlement, when
weighed against the significant risk, delay and uncertainty of continued
litigation, are a very favorable result for the Class.
Defendants are entering into this Settlement because it would be beneficial to
avoid the burden, inconvenience, and expense associated with continuing the
Litigation, and the uncertainty and risks inherent in any litigation. Defendants
have determined that it is desirable and beneficial to them that the Litigation
be settled in the manner and upon the terms and conditions set forth in the
Stipulation.
WHO REPRESENTS THE CLASS?
The following attorneys are counsel for the Class:
Daniel S. Drosman
ROBBINS GELLER RUDMAN
& DOWD LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 800-449-4900
If you have any questions about the Litigation, or the Settlement, you are
entitled to consult with Lead Counsel by contacting counsel at the phone number
listed above.
You may obtain a copy of the Stipulation by contacting the Claims Administrator
at:
First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336
Telephone: 866-688-4903
www.FSLRSecuritiesLitigation.com


HOW WILL THE LEAD PLAINTIFFS’ LAWYERS BE PAID?


- 15 -



--------------------------------------------------------------------------------





Lead Counsel will file a motion for an award of attorneys’ fees and expenses
that will be considered at the Settlement Fairness Hearing. Lead Counsel will
apply for an attorneys’ fee award for Plaintiffs’ Counsel in the amount of up to
19% of the Settlement Fund, plus payment of Plaintiffs’ Counsel’s costs, charges
and expenses incurred in connection with this Litigation in an amount not to
exceed $6 million, which may include awards to Lead Plaintiffs pursuant to 15
U.S.C. §78u-4(a)(4) in connection with their representation of the Class. Such
sums as may be approved by the Court will be paid from the Settlement Fund.
Class Members are not personally liable for any such fees or expenses.
The attorneys’ fees and costs, charges and expenses requested will be the only
payment to Plaintiffs’ Counsel for their efforts in achieving this Settlement
and for their risk in undertaking this representation on a wholly contingent
basis. The fees requested will compensate Plaintiffs’ Counsel for their work in
achieving the Settlement. The Court will decide what constitutes a reasonable
fee award and may award less than the amount requested by Lead Counsel.
CAN I EXCLUDE MYSELF FROM THE SETTLEMENT?
No. If you did not exclude yourself from the Class in connection with the Notice
of Pendency of Class Action, you remain a Class Member.
CAN I OBJECT TO THE SETTLEMENT, THE REQUESTED ATTORNEYS’ FEES, THE REQUESTED
PAYMENT OF COSTS AND EXPENSES AND/OR THE PLAN OF ALLOCATION?
Yes. If you are a Class Member, you may object to the terms of the Settlement.
Whether or not you object to the terms of the Settlement, you may also object to
the requested attorneys’ fees, costs, charges and expenses, Lead Plaintiffs’
request for awards for representing the Class and/or the Plan of Allocation. In
order for any objection to be considered, you must file a written statement,
accompanied by proof of Class membership, with the Court and send a copy to Lead
Counsel and Defendants’ Counsel, at the addresses listed below by __________,
2020. The Court’s address is United States District Court for the District of
Arizona, Sandra Day O’Connor United States Courthouse, 401 West Washington
Street, Suite 623, Phoenix, AZ 85003-2156; Lead Counsel’s address is Robbins
Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101,
c/o Daniel S. Drosman; First Solar’s Counsel’s address is: Cravath, Swaine &
Moore LLP, 825 8th Avenue, New York, NY 10019, c/o Daniel Slifkin. Attendance at
the Settlement Fairness Hearing is not necessary; however, persons wishing to be
heard orally at the Settlement Fairness Hearing are required to indicate in
their written objection their intention to appear at the hearing and identify
any witnesses they may call to testify and exhibits, if any, they intend to
introduce into evidence.
WHAT ARE MY RIGHTS AND OBLIGATIONS UNDER THE SETTLEMENT?


- 16 -



--------------------------------------------------------------------------------





If you are a Class Member and you did not exclude yourself from the Class, you
may receive the benefit of, and you will be bound by, the terms of the
Settlement described in this Notice, upon approval by the Court.
HOW CAN I GET A PAYMENT?
In order to qualify for a payment, you must timely complete and return the Proof
of Claim and Release that accompanies this Notice. A Proof of Claim and Release
is enclosed with this Notice and also may be downloaded at www.FSLRSecurities
Litigation.com. Read the instructions carefully; fill out the Proof of Claim and
Release; sign it; and mail or submit it online so that it is postmarked (if
mailed) or received (if submitted online) no later than __________, 2020. The
Proof of Claim and Release may be submitted online at
www.FSLRSecuritiesLitigation.com. If you do not submit a timely Proof of Claim
and Release with all of the required information, you will not receive a payment
from the Settlement Fund; however, unless you expressly excluded yourself from
the Class as described above, you will still be bound in all other respects by
the Settlement, the Judgment, and the release contained in them.
WHAT CLAIMS WILL BE RELEASED BY THE SETTLEMENT?
If the Settlement is approved by the Court, the Court will enter a Judgment. If
the Judgment becomes final pursuant to the terms of the Stipulation, all Class
Members shall be deemed to have, and by operation of the Final Judgment shall
have, fully, finally, and forever released, relinquished, and discharged any and
all of the Released Persons from all Released Claims.
•
“Released Claims” means any and all claims (including Unknown Claims), and
causes of action of every nature and description whatsoever, in law, equity, or
otherwise, whether accrued or unaccrued, fixed or contingent, liquidated or
unliquidated, whether arising under federal, state, local, statutory, common
law, foreign law, or any other law, rule, or regulation, and whether class,
individual, representative, legal, or equitable in nature, concerning, based on,
arising out of, or in connection with both: (i) the purchase or other
acquisition of First Solar publicly-traded securities by Lead Plaintiffs or any
other Class Member during the period between April 30, 2008 and February 28,
2012, inclusive; and (ii) the facts, matters, allegations, transactions, events,
disclosures, statements, acts or omissions which have been or could have been
asserted by or on behalf of any member of the Class. Released Claims do not
include claims to enforce the Settlement, or any shareholder derivative claims
on behalf of First Solar being pursued in the Derivative Action captioned
Barger, et al. v. Ahearn, et al., No. CV2013-009938, pending in the Superior
Court of Arizona, Maricopa County.



- 17 -



--------------------------------------------------------------------------------





•
“Related Parties” means each Defendant’s respective present and former parents,
subsidiaries, divisions, controlling persons, associates, entities and
affiliates and each and all of their respective present and former employees,
members, partners, principals, officers, directors, controlling shareholders,
agents, attorneys, advisors (including financial or investment advisors),
accountants, auditors, consultants, underwriters, investment bankers, commercial
bankers, entities providing fairness opinions, general or limited partners or
partnerships, limited liability companies, members, joint ventures and insurers
and reinsurers of each of them; as well as the predecessors, successors,
assigns, estates, immediate family members, spouses, heirs, executors, trusts,
trustees, administrators, agents, legal or personal representatives, assigns,
and assignees of each of them, in their capacity as such.

•
“Released Persons” means each and all of the Defendants and their Related
Parties.

•
“Unknown Claims” means (a) any and all Released Claims which the Releasing
Plaintiff Parties do not know or suspect to exist in his, her, or its favor at
the time of the release of the Released Persons, which, if known by him, her, or
it, might have affected his, her, or its settlement with and release of the
Released Persons, or might have affected his, her, or its decision(s) with
respect to the Settlement, including, but not limited to, whether or not to
object to this Settlement or seek exclusion from the Class; and (b) any and all
Released Defendants’ Claims that the Released Persons do not know or suspect to
exist in his, her, or its favor at the time of the release of the Lead
Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him, her, or
it, might have affected his, her, or its settlement and release of Lead
Plaintiffs, the Class and Plaintiffs’ Counsel. With respect to (a) any and all
Released Claims against the Released Persons, and (b) any and all Released
Defendants’ Claims against Lead Plaintiffs, the Class and Plaintiffs’ Counsel,
the Settling Parties stipulate and agree that, upon the Effective Date, the
Settling Parties shall expressly waive and each Releasing Plaintiff Party and
Released Person shall be deemed to have, and by operation of the Judgment shall
have expressly waived, the provisions, rights, and benefits of California Civil
Code §1542, which provides:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her would have materially affected his
or her settlement with the debtor or released party.


- 18 -



--------------------------------------------------------------------------------





The Settling Parties shall expressly waive and each Releasing Plaintiff Party
and Released Person shall be deemed to have, and by operation of the Judgment
shall have, expressly waived any and all provisions, rights, and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542. The Releasing Plaintiff Parties and Released
Persons acknowledge that they may hereafter discover facts in addition to or
different from those which he, she, it or their counsel now knows or believes to
be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly
fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever,
any and all Released Claims against the Released Persons, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, upon any theory of law
or equity now existing or coming into existence in the future, including, but
not limited to, conduct which is negligent, intentional, with or without malice,
or a breach of any duty, law or rule, without regard to the subsequent discovery
or existence of such different or additional facts, legal theories, or
authorities, and (b) the Released Persons shall expressly fully, finally, and
forever waive, compromise, settle, discharge, extinguish, and release, and upon
the Effective Date, and by operation of the Judgment shall have waived,
compromised, settled, discharged, extinguished, and released, fully, finally,
and forever, any and all Released Defendants’ Claims against the Lead
Plaintiffs, the Class and Plaintiffs’ Counsel, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed, upon any theory of law or equity
now existing or coming into existence in the future, including, but not limited
to, conduct which is negligent, intentional, with or without malice, or a breach
of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts, legal theories, or authorities.
The Settling Parties acknowledge, and the Releasing Plaintiff Parties and
Released Persons shall be deemed by operation of the Judgment to have
acknowledged, that the foregoing waiver was separately bargained for and is an
essential element of the Settlement of which this release is a part.


- 19 -



--------------------------------------------------------------------------------





THE SETTLEMENT FAIRNESS HEARING
The Court will hold a Settlement Fairness Hearing on _______, 2020, at _:__
_.m., before the Honorable David G. Campbell at the United States District Court
for the District of Arizona, Sandra Day O’Connor United States Courthouse, 401
West Washington Street, Phoenix, Arizona for the purpose of determining whether:
(1) the Settlement as set forth in the Stipulation for $350,000,000.00 in cash
should be approved by the Court as fair, reasonable and adequate; (2) Judgment
as provided under the Stipulation should be entered; (3) to award Lead Counsel
attorneys’ fees and expenses out of the Settlement Fund and, if so, in what
amount; (4) to award Lead Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4) in
connection with their representation of the Class out of the Settlement Fund
and, if so, in what amount; and (5) the Plan of Allocation should be approved by
the Court. The Court may adjourn or continue the Settlement Fairness Hearing
without further notice to Members of the Class.
Any Class Member may appear at the Settlement Fairness Hearing and be heard on
any of the foregoing matters; provided, however, that no such person shall be
heard unless his, her, or its objection is made in writing and is filed,
together with proof of membership in the Class and with copies of all other
papers and briefs to be submitted by him, her, or it to the Court at the
Settlement Fairness Hearing, with the Court no later than ______, 2020, and
showing proof of service on the following counsel:
Daniel S. Drosman
ROBBINS GELLER RUDMAN
& DOWD LLP
655 West Broadway, Suite 1900
San Diego, CA 92101




Attorneys for Lead Plaintiffs
Daniel Slifkin
CRAVATH, SWAINE & MOORE
  LLP
Worldwide Plaza
825 8th Avenue
New York, NY 10019


Attorneys for Defendants



Unless otherwise directed by the Court, any Class Member who does not make his,
her or its objection in the manner provided shall be deemed to have waived all
objections to this Settlement and shall be foreclosed from raising (in this or
any other proceeding or on any appeal) any objection and any untimely objection
shall be barred.
If you hire an attorney (at your own expense) to represent you for purposes of
objecting, your attorney must serve a notice of appearance on counsel listed
above and file it with the Court (at the address set out above) by no later than
_____________, 2020.
INJUNCTION


- 20 -



--------------------------------------------------------------------------------





The Court has issued an order enjoining all Class Members from instituting,
commencing, maintaining or prosecuting any action in any court or tribunal that
asserts Released Claims against any Released Persons, pending final
determination by the Court of whether the Settlement should be approved.
HOW DO I OBTAIN ADDITIONAL INFORMATION?
This Notice contains only a summary of the terms of the proposed Settlement. The
records in this Litigation may be examined and copied at any time during regular
office hours, and subject to customary copying fees, at the Clerk of the United
States District Court for the District of Arizona. For a fee, all papers filed
in this Litigation are available at www.pacer.gov. In addition, all of the
Settlement documents, including the Stipulation, this Notice, the Proof of Claim
and Release and proposed Judgment may be obtained by contacting the Claims
Administrator at:
First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336
Email: info@FSLRSecuritiesLitigation.com
Telephone: 866-688-4903
www.FSLRSecuritiesLitigation.com
In addition, you may contact Rick Nelson, Shareholder Relations, Robbins Geller
Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101,
1(800)449-4900, if you have any questions about the Litigation or the
Settlement.
DO NOT WRITE TO OR TELEPHONE THE COURT FOR INFORMATION
SPECIAL NOTICE TO BANKS, BROKERS, AND OTHER NOMINEES
If you hold any First Solar publicly-traded securities purchased or acquired
during the Class Period as a nominee for a beneficial owner, then, within
fourteen (14) business days after you receive this Notice, you must either: (1)
send a copy of this Notice by First-Class Mail to all such Persons; or (2)
provide a list of the names and addresses of such Persons to the Claims
Administrator:
First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336
E-mail: info@FSLRSecuritiesLitigation.com
Telephone: 866-688-4903
www.FSLRSecuritiesLitigation.com


- 21 -



--------------------------------------------------------------------------------







If you choose to mail the Notice and Proof of Claim and Release yourself, you
may obtain from the Claims Administrator (without cost to you) as many
additional copies of these documents as you will need to complete the mailing.
Regardless of whether you choose to complete the mailing yourself or elect to
have the mailing performed for you, you may obtain reimbursement for or
advancement of reasonable administrative costs actually incurred or expected to
be incurred in connection with forwarding the Notice and which would not have
been incurred but for the obligation to forward the Notice, upon submission of
appropriate documentation to the Claims Administrator.
DATED: ___________________
 
BY ORDER OF THE
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
 
 





- 22 -



--------------------------------------------------------------------------------





ROBBINS GELLER RUDMAN & DOWD LLP
Daniel S. Drosman (CA SBN 200643) (Admitted pro hac vice)
Luke O. Brooks (CA SBN 212802) (Admitted pro hac vice)
Ellen Gusikoff Stewart (CA SBN 144892) (Admitted pro hac vice)
Jessica T. Shinnefield (CA SBN 234432) (Admitted pro hac vice)
Darryl J. Alvarado (CA SBN 253213) (Admitted pro hac vice)
Christopher D. Stewart (CA SBN 270448) (Admitted pro hac vice)
Hillary B. Stakem (CA SBN 286152) (Admitted pro hac vice)
J. Marco Janoski Gray (CA SBN 306547) (Admitted pro hac vice)
Ting H. Liu (CA SBN 307747) (Admitted pro hac vice)
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
dand@rgrdlaw.com
lukeb@rgrdlaw.com
elleng@rgrdlaw.com
jshinnefield@rgrdlaw.com
dalvarado@rgrdlaw.com
cstewart@rgrdlaw.com
hstakem@rgrdlaw.com
mjanoski@rgrdlaw.com
tliu@rgrdlaw.com

Lead Counsel for Plaintiffs


UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
PROOF OF CLAIM AND RELEASE
EXHIBIT A-2



- 23 -



--------------------------------------------------------------------------------








GENERAL INSTRUCTIONS
(d)    To recover as a member of the Class based on your claims in the action
entitled Smilovits v. First Solar, Inc. et al., No. 2:12-cv-00555-DGC (the
“Litigation”), you must complete and, on page __ hereof, sign this Proof of
Claim and Release. If you fail to submit a properly addressed (as set forth in
paragraph 3 below) Proof of Claim and Release form, postmarked or received by
the date shown below, your claim may be rejected and you may be precluded from
any recovery from the Net Settlement Fund created in connection with the
proposed settlement of the Litigation (the “Settlement”).4 
4 This Proof of Claim and Release incorporates by reference the definitions in
the Stipulation of Settlement (“Stipulation”), which can be obtained at
www.FSLRSecuritiesLitigation.com.
(e)    Submission of this Proof of Claim and Release form, however, does not
assure that you will share in the proceeds of the Settlement.
(f)    YOU MUST MAIL OR SUBMIT ONLINE YOUR COMPLETED AND SIGNED PROOF OF CLAIM
AND RELEASE FORM, ACCOMPANIED BY COPIES OF THE DOCUMENTS REQUESTED HEREIN, NO
LATER THAN ________, 2020, TO THE COURT-APPOINTED CLAIMS ADMINISTRATOR IN THIS
CASE, AT THE FOLLOWING ADDRESS:


First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence RI 02940-3336
Online Submissions: www.FSLRSecuritiesLitigation.com


If you are NOT a member of the Class (as defined in the Notice of Proposed
Settlement of Class Action (the “Notice”)), DO NOT submit a Proof of Claim and
Release form.
(g)    If you are a member of the Class and you did not timely request exclusion
from the Class, you will be bound by the terms of any judgment entered in the
Litigation,





--------------------------------------------------------------------------------





including the releases provided therein, WHETHER OR NOT YOU SUBMIT A PROOF OF
CLAIM AND RELEASE FORM.


V.
CLAIMANT IDENTIFICATION

You are a member of the Class if you purchased or otherwise acquired First
Solar, Inc. (“First Solar”) publicly-traded securities between April 30, 2008
and February 28, 2012, inclusive. Excluded from the Class are: Defendants,
members of the immediate families of each of the Defendants, the officers and
directors of First Solar, at all relevant times, members of their immediate
families and their legal representatives, heirs, successors, or assigns and any
entity in which Defendants had a controlling interest. The Class also excludes
the plaintiffs in the litigation entitled Maverick Fund, L.D.C. v. First Solar,
Inc. et al., No. 2:15-cv-01156-DGC (D. Ariz.). Also excluded from the Class is
any Class Member that validly and timely requested exclusion in accordance with
the requirements set by the Court in connection with the Notice of Pendency of
Class Action previously provided to the Class.
Use Part I of this form entitled “Claimant Identification” to identify each
purchaser or acquirer of record (“nominee”), if different from the beneficial
purchaser or acquirer of the securities which form the basis of this claim. THIS
CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL PURCHASER(S) OR ACQUIRER(S) OR THE
LEGAL REPRESENTATIVE OF SUCH PURCHASER(S) OR ACQUIRER(S) OF THE FIRST SOLAR
SECURITIES UPON WHICH THIS CLAIM IS BASED.
All joint purchasers or acquirers must sign this claim. Executors,
administrators, guardians, conservators and trustees must complete and sign this
claim on behalf of persons represented by them and their authority must
accompany this claim and their titles or capacities must be stated. The Social
Security (or taxpayer identification) number and telephone number of the
beneficial owner may be used in verifying the claim. Failure to provide the
foregoing information could delay verification of your claim or result in
rejection of the claim.


- 1 -



--------------------------------------------------------------------------------





If you are acting in a representative capacity on behalf of a Class Member (for
example, as an executor, administrator, trustee, or other representative), you
must submit evidence of your current authority to act on behalf of that Class
Member. Such evidence would include, for example, letters testamentary, letters
of administration, or a copy of the trust documents.
NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request to, or may be requested to, submit information
regarding their transactions in electronic files. All claimants MUST submit a
manually signed paper Proof of Claim and Release form listing all their
transactions whether or not they also submit electronic copies. If you wish to
file your claim electronically, you must contact the Claims Administrator at
edata@gilardi.com to obtain the required file layout. No electronic files will
be considered to have been properly submitted unless the Claims Administrator
issues to the claimant a written acknowledgement of receipt and acceptance of
electronically submitted data.
VI.
CLAIM FORM

Use Part II of this form entitled “Schedule of Transactions in First Solar
Publicly-Traded Securities,” to supply all required details of your
transaction(s) in First Solar publicly-traded securities. If you need more space
or additional schedules, attach separate sheets giving all of the required
information in substantially the same form. Sign and print or type your name on
each additional sheet.
On the schedules, provide all of the requested information with respect to all
of your purchases and acquisitions and all of your sales of First Solar
publicly-traded securities between April 30, 2008 and May 29, 2012, whether such
transactions resulted in a profit or a loss. You must also provide all of the
requested information with respect to all of the shares of First Solar
publicly-traded securities you held at the close of trading on April 30, 2008,
February 28, 2012, and May 29, 2012. Failure to report all such transactions may
result in the rejection of your claim.


- 2 -



--------------------------------------------------------------------------------





List these transactions separately and in chronological order, by trade date,
beginning with the earliest. You must accurately provide the month, day and year
of each transaction you list.
For short-sale transactions, the date of covering a “short sale” is deemed to be
the date of purchase of First Solar common stock, and the date of a “short sale”
is deemed to be the date of sale of First Solar common stock.
For each transaction, you must provide, together with this claim form, copies of
stockbroker confirmation slips, stockbroker statements, or other documents
adequately evidencing your transactions in First Solar publicly-traded
securities. If any such documents are not in your possession, please obtain a
copy or equivalent documents from your broker because these documents are
necessary to prove and process your claim. Failure to provide this documentation
could delay verification of your claim or result in rejection of your claim.


- 3 -



--------------------------------------------------------------------------------





UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Smilovits v. First Solar, Inc., et al.
Civil Action No. 2:12-cv-00555-DGC
PROOF OF CLAIM AND RELEASE
Must Be Postmarked (if mailed) or Received (if submitted online) No Later Than:
__________, 2020
Please Type or Print
REMEMBER TO ATTACH COPIES OF BROKER CONFIRMATIONS OR OTHER DOCUMENTATION OF YOUR
TRANSACTIONS IN FIRST SOLAR SECURITIES. FAILURE TO PROVIDE THIS DOCUMENTATION
COULD DELAY VERIFICATION OF YOUR CLAIM OR RESULT IN REJECTION OF YOUR CLAIM.


- 4 -



--------------------------------------------------------------------------------





exhibit101image1.jpg [exhibit101image1.jpg]
PART II:
SCHEDULE OF TRANSACTIONS IN FIRST SOLAR COMMON STOCK

A.
Number of shares of First Solar common stock held at the close of trading on
April 29, 2008:

exhibit101image2.gif [exhibit101image2.gif]
B.
Purchases or acquisitions of First Solar common stock between April 30, 2008 and
February 28, 2012, inclusive:



- 5 -



--------------------------------------------------------------------------------





exhibit101image3.gif [exhibit101image3.gif]
C.
Sales of First Solar common stock between April 30, 2008 and May 29, 2012,
inclusive:

exhibit101image4.gif [exhibit101image4.gif]
D.
Number of shares of First Solar common stock held at the close of trading on
February 28, 2012:

exhibit101image2.gif [exhibit101image2.gif]
E.
Number of shares of First Solar common stock held at the close of trading on May
29, 2012:

exhibit101image2.gif [exhibit101image2.gif]
If you require additional space, attach extra schedules in the same format as
above. Sign and print your name on each additional page.


- 6 -



--------------------------------------------------------------------------------







YOU MUST READ AND SIGN THE RELEASE ON PAGE _____. FAILURE TO SIGN THE RELEASE
MAY RESULT IN A DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM.
VII.
SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS

I (We) submit this Proof of Claim and Release under the terms of the Stipulation
described in the Notice. I (We) also submit to the jurisdiction of the United
States District Court for the District of Arizona with respect to my (our) claim
as a Class Member and for purposes of enforcing the releases set forth herein. I
(We) further acknowledge that I am (we are) bound by and subject to the terms of
the Stipulation and any judgment that may be entered in the Litigation,
including the releases and the covenants set forth herein. I (We) agree to
furnish additional information to the Claims Administrator to support this claim
if requested to do so. I (We) have not submitted any other claim in connection
with the purchase or acquisition of First Solar publicly-traded securities
during the Class Period and know of no other person having done so on my (our)
behalf.
VIII.
RELEASES

(a)    I (We) hereby acknowledge full and complete satisfaction of, and do
hereby fully, finally, and forever settle, release, and discharge from the
Released Claims each and all of the Released Persons.
(b)    “Released Persons” means each and all of the Defendants and their Related
Parties.
(c)    “Released Claims” means any and all claims (including Unknown Claims),
and causes of action of every nature and description whatsoever, in law, equity,
or otherwise, whether accrued or unaccrued, fixed or contingent, liquidated or
unliquidated, whether arising under federal, state, local, statutory, common
law, foreign law, or any other law, rule,


- 7 -



--------------------------------------------------------------------------------





or regulation, and whether class, individual, representative, legal, or
equitable in nature, concerning, based on, arising out of, or in connection with
both: (i) the purchase or other acquisition of First Solar publicly-traded
securities by Lead Plaintiffs or any other Class Member during the period
between April 30, 2008 and February 28, 2012, inclusive; and (ii) the facts,
matters, allegations, transactions, events, disclosures, statements, acts or
omissions which have been or could have been asserted by or on behalf of any
member of the Class. Released Claims do not include claims to enforce the
Settlement, or any shareholder derivative claims on behalf of First Solar being
pursued in the Derivative Action.
(d)    “Released Defendants’ Claims” means any and all claims and causes of
action of every nature and description whatsoever, including both known claims
and Unknown Claims, that arise out of, are based upon, or relate in any way to
the institution, prosecution, or settlement of the claims against Defendants in
the Litigation, except for claims relating to the enforcement of the Settlement.
(e)    “Unknown Claims” means (a) any and all Released Claims which the
Releasing Plaintiff Parties do not know or suspect to exist in his, her, or its
favor at the time of the release of the Released Persons, which, if known by
him, her, or it, might have affected his, her, or its settlement with and
release of the Released Persons, or might have affected his, her, or its
decision(s) with respect to the Settlement, including, but not limited to,
whether or not to object to this Settlement or seek exclusion from the Class;
and (b) any and all Released Defendants’ Claims that the Released Persons do not
know or suspect to exist in his, her, or its favor at the time of the release of
the Lead Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him,
her, or it, might have affected his, her, or its settlement and release of Lead
Plaintiffs, the Class and Plaintiffs’ Counsel. With respect to (a) any and all
Released Claims against the Released Persons, and (b) any and all Released
Defendants’ Claims against Lead Plaintiffs, the Class and Plaintiffs’ Counsel,
the Settling Parties stipulate and agree that, upon the Effective Date, the
Settling Parties shall expressly waive and each Releasing Plaintiff Party and
Released Person shall be deemed to have, and by operation of


- 8 -



--------------------------------------------------------------------------------





the Judgment shall have expressly waived, the provisions, rights, and benefits
of California Civil Code §1542, which provides:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
The Settling Parties shall expressly waive and each Releasing Plaintiff Party
and Released Person shall be deemed to have, and by operation of the Judgment
shall have, expressly waived any and all provisions, rights, and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542. The Releasing Plaintiff Parties and Released
Persons acknowledge that they may hereafter discover facts in addition to or
different from those which he, she, it or their counsel now knows or believes to
be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly
fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever,
any and all Released Claims against the Released Persons, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, upon any theory of law
or equity now existing or coming into existence in the future, including, but
not limited to, conduct which is negligent, intentional, with or without malice,
or a breach of any duty, law or rule, without regard to the subsequent discovery
or existence of such different or additional facts, legal theories, or
authorities, and (b) the Released Persons shall expressly fully, finally, and
forever waive, compromise, settle, discharge, extinguish, and release, and upon
the Effective Date, and by operation of the


- 9 -



--------------------------------------------------------------------------------





Judgment shall have waived, compromised, settled, discharged, extinguished, and
released, fully, finally, and forever, any and all Released Defendants’ Claims
against the Lead Plaintiffs, the Class and Plaintiffs’ Counsel, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
concealed or hidden, which now exist, or heretofore have existed, upon any
theory of law or equity now existing or coming into existence in the future,
including, but not limited to, conduct which is negligent, intentional, with or
without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts, legal
theories, or authorities. The Settling Parties acknowledge, and the Releasing
Plaintiff Parties and Released Persons shall be deemed by operation of the
Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and is an essential element of the Settlement of which this
release is a part.
(f)    These releases shall be of no force or effect unless and until the Court
approves the Stipulation and the Settlement becomes effective on the Effective
Date.
(g)    I (We) hereby warrant and represent that I (we) have not assigned or
transferred or purported to assign or transfer, voluntarily or involuntarily,
any claim or matter released pursuant to this release or any other part or
portion thereof.
(h)    I (We) hereby warrant and represent that I (we) have included information
about all of my (our) purchases, acquisitions and sales of First Solar
publicly-traded securities during the Class Period and the number of shares of
First Solar publicly-traded securities held by me (us) at the close of trading
on April 29, 2008, February 28, 2012, and May 29, 2012.
I (We) declare under penalty of perjury under the laws of the United States of
America that the foregoing information supplied by the undersigned is true and
correct and that the Claimant has not previously entered into any settlement
agreement or provided a release of claims to any Defendant relating to or
arising from the purchase or other acquisition of First Solar publicly-traded
securities prior to February 28, 2012.


- 10 -



--------------------------------------------------------------------------------





exhibit101image5.gif [exhibit101image5.gif]


THIS PROOF OF CLAIM AND RELEASE FORM MUST BE SUBMITTED ONLINE OR MAILED NO LATER
THAN ____ __, 2020,
ADDRESSED AS FOLLOWS:
First Solar Securities Litigation
Claims Administrator
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336





- 11 -



--------------------------------------------------------------------------------





ROBBINS GELLER RUDMAN & DOWD LLP
Daniel S. Drosman (CA SBN 200643) (Admitted pro hac vice)
Luke O. Brooks (CA SBN 212802) (Admitted pro hac vice)
Ellen Gusikoff Stewart (CA SBN 144892) (Admitted pro hac vice)
Jessica T. Shinnefield (CA SBN 234432) (Admitted pro hac vice)
Darryl J. Alvarado (CA SBN 253213) (Admitted pro hac vice)
Christopher D. Stewart (CA SBN 270448) (Admitted pro hac vice)
Hillary B. Stakem (CA SBN 286152) (Admitted pro hac vice)
J. Marco Janoski Gray (CA SBN 306547) (Admitted pro hac vice)
Ting H. Liu (CA SBN 307747) (Admitted pro hac vice)
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
dand@rgrdlaw.com
lukeb@rgrdlaw.com
elleng@rgrdlaw.com
jshinnefield@rgrdlaw.com
dalvarado@rgrdlaw.com
cstewart@rgrdlaw.com
hstakem@rgrdlaw.com
mjanoski@rgrdlaw.com
tliu@rgrdlaw.com
Lead Counsel for Plaintiffs


UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
SUMMARY NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION
EXHIBIT A-3








--------------------------------------------------------------------------------






TO:
ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE ACQUIRED THE
PUBLICLY-TRADED SECURITIES OF FIRST SOLAR , INC. (“FIRST SOLAR”) DURING THE
PERIOD BETWEEN APRIL 30, 2008 AND FEBRUARY 28, 2012, INCLUSIVE (THE “CLASS
PERIOD”)

THIS NOTICE WAS AUTHORIZED BY THE COURT. IT IS NOT A LAWYER SOLICITATION. PLEASE
READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
YOU ARE HEREBY NOTIFIED that a hearing will be held on ____________, 2020, at
__:__ _.m., before the Honorable David G. Campbell at the Sandra Day O’Connor
United States Courthouse, 401 West Washington Street, Phoenix, AZ 85003-2156, in
Courtroom 603, to determine whether: (1) the proposed settlement (the
“Settlement”) of the above-captioned action as set forth in the Stipulation of
Settlement (“Stipulation”)5 for $350,000,000.00 in cash should be approved by
the Court as fair, reasonable and adequate; (2) the Judgment as provided under
the Stipulation should be entered dismissing the Litigation with prejudice; (3)
to award Lead Counsel attorneys’ fees and costs, charges and expenses out of the
Settlement Fund (as defined in the Notice of Proposed Settlement of Class Action
(“Notice”), which is discussed below) and, if so, in what amount; (4) to pay
Lead Plaintiffs for their costs and expenses in representing the Class out of
the Settlement Fund and, if so, in what amount; and (5) the Plan of Allocation
should be approved by the Court as fair, reasonable and adequate.
5 The Stipulation can be viewed and/or obtained at
www.FSLRSecuritiesLitigation.com. Capitalized terms not otherwise defined herein
have the meaning given to them in the Stipulation.
IF YOU PURCHASED OR ACQUIRED FIRST SOLAR PUBLICLY-TRADED SECURITIES BETWEEN
APRIL 30, 2008 AND FEBRUARY 28, 2012, INCLUSIVE, YOUR RIGHTS MAY BE AFFECTED BY
THE SETTLEMENT OF THIS LITIGATION.
To share in the distribution of the Settlement Fund, you must establish your
rights by submitting a Proof of Claim and Release form by mail (postmarked no
later than ___________, 2020) or electronically (no later than _________, 2020).
Your failure to submit your Proof of Claim and Release by ______, 2020, will
subject your claim to rejection


- 1 -



--------------------------------------------------------------------------------





and preclude your receiving any of the recovery in connection with the
Settlement of this Litigation. If you are a Member of the Class and did not
timely and validly request exclusion therefrom in accordance with the
requirements set forth by the Court in connection with the Notice of Pendency of
Class Action, you will be bound by the Settlement and any judgment and release
entered in the Litigation, including, but not limited to, the Judgment, whether
or not you submit a Proof of Claim and Release.
If you have not received a copy of the Notice, which more completely describes
the Settlement and your rights thereunder (including your right to object to the
Settlement), and a Proof of Claim and Release, you may obtain these documents,
as well as a copy of the Stipulation and other settlement documents, online at
www.FSLRSecuritiesLitigation.com, or by writing to:
First Solar Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43336
Providence, RI 02940-3336
Inquiries should NOT be directed to Defendants, the Court, or the Clerk of the
Court.
Inquiries, other than requests for the Notice or for a Proof of Claim and
Release, may be made to a representative of Lead Counsel:


- 2 -



--------------------------------------------------------------------------------





ROBBINS GELLER RUDMAN & DOWD LLP
Rick Nelson
c/o Shareholder Relations
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 800/449-4900
IF YOU ARE A CLASS MEMBER, YOU HAVE THE RIGHT TO OBJECT TO THE SETTLEMENT, THE
PLAN OF ALLOCATION, THE REQUEST BY LEAD COUNSEL FOR AN AWARD OF ATTORNEYS’ FEES
AND EXPENSES AND/OR THE AWARDS TO LEAD PLAINTIFFS PURSUANT TO 15 U.S.C.
§78u-4(a)(4) IN CONNECTION WITH THEIR REPRESENTATION OF THE CLASS. ANY
OBJECTIONS MUST BE FILED WITH THE COURT AND SENT TO LEAD COUNSEL AND DEFENDANTS’
COUNSEL BY _____________, 2020, IN THE MANNER AND FORM EXPLAINED IN THE NOTICE.


DATED: _____________________    ________________________________
BY ORDER OF THE
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA







- 3 -



--------------------------------------------------------------------------------





UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Mark Smilovits, Individually and on Behalf of All Others Similarly Situated,
Plaintiff,
vs.
First Solar, Inc., Michael J. Ahearn, Robert J. Gillette, Mark R. Widmar, Jens
Meyerhoff, James Zhu, Bruce Sohn and David Eaglesham,
Defendants.




)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 2:12-cv-00555-DGC
CLASS ACTION
[PROPOSED] ORDER AND FINAL JUDGMENT
EXHIBIT B










--------------------------------------------------------------------------------






On the ____ day of ________, 2020, a hearing having been held before this Court
to determine: (1) whether the terms and conditions of the Stipulation of
Settlement dated February 13, 2020 (the “Stipulation”) are fair, reasonable and
adequate for the settlement of all claims asserted by the Class against the
Defendants in the complaint now pending in this Court in the above captioned
action (the “Litigation”), including the release of the Released Persons, and
should be approved; (2) whether judgment should be entered dismissing the
Complaint on the merits and with prejudice in favor of the Defendants herein and
as against all persons or entities who are Members of the Class herein who have
not timely and validly requested exclusion therefrom; (3) whether to approve the
Plan of Allocation as a fair and reasonable method to allocate the settlement
proceeds among the Members of the Class; (4) whether and in what amount to award
Lead Counsel fees and costs, charges and expenses; and (5) whether and in what
amount to award Lead Plaintiffs for their costs and expenses in representing the
Class; the Court having considered all matters submitted to it at the hearing
and otherwise; it appearing that a notice of the hearing substantially in the
form approved by the Court was provided to all individuals and entities,
reasonably identifiable, who purchased or otherwise acquired First Solar
publicly-traded securities between April 30, 2008 and February 28, 2012,
inclusive, as shown by the records compiled by the Claims Administrator in
connection with its providing of the Notice, at the respective addresses set
forth in such records, and that a summary notice of the hearing substantially in
the form approved by the Court was published pursuant to the Order Granting
Preliminarily Approval Pursuant to Fed. R. Civ. P. 23(e)(1) and Permitting
Notice to the Class as set forth in the Declaration of ______________, and the
Supplemental Declaration of _____________; the Court having considered and
determined the fairness and reasonableness of the award of attorneys’ fees and
costs, charges and expenses requested by Lead Counsel and the request for Lead
Plaintiffs’ costs and expenses; and all capitalized terms not otherwise defined
herein having the meanings set forth and defined in the Stipulation.


- 1 -



--------------------------------------------------------------------------------





NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
(i)    This Judgment incorporates by reference the definitions in the
Stipulation, and all terms used herein shall have the same meanings as set forth
in the Stipulation, unless otherwise set forth herein.
(j)    The Court has jurisdiction over the subject matter of this Litigation,
the Lead Plaintiffs, all Class Members, and Defendants.
(k)    Excluded from the Class is any Class Member that validly and timely
requested exclusion, which Class Members are identified in Exhibit A hereto.
Also excluded from the Class are the plaintiffs in the action captioned Maverick
Fund, L.D.C. v. First Solar, Inc. et al., No. 2:15-cv-01156-DGC, pending in the
United States District Court for the District of Arizona.
(l)    Notice of the pendency of this Litigation and the proposed Settlement was
given to all Class Members who could be identified with reasonable effort. The
form and method of notifying the Class of the pendency of the Litigation and the
terms and conditions of the proposed Settlement met the requirements of Rule 23
of the Federal Rules of Civil Procedure, the Private Securities Litigation
Reform Act of 1995 (the “PSLRA”), due process, and any other applicable law,
constituted the best notice practicable under the circumstances, and constituted
due and sufficient notice to all individuals and entities entitled thereto.
(m)    Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court hereby
approves the Settlement set forth in the Stipulation and finds that in light of
the benefits to the Class, the complexity and expense of further litigation, and
the costs of continued litigation, the Settlement is, in all respects, fair,
reasonable, and adequate having considered and found that: (a) Lead Plaintiffs
and Lead Counsel have adequately represented the Class; (b) the proposal was
negotiated at arm’s length; (c) the relief provided for the Class is adequate,
having taken into account (i) the costs, risks, and delay of trial and appeal;
(ii) the effectiveness of any proposed method of distributing relief to the
Class, including the method of processing Class Members’ claims; (iii) the terms
of any proposed award of attorneys’


- 2 -



--------------------------------------------------------------------------------





fees, including timing of payment; and (iv) any agreement required to be
identified under Rule 23(e)(2); and (d) the proposed Plan of Allocation treats
Class Members equitably relative to each other.
(n)    Accordingly, the Court authorizes and directs implementation and
performance of all the terms and provisions of the Stipulation, as well as the
terms and provisions hereof. Except as to any individual claims of those Persons
(identified in Exhibit A attached hereto) who have validly and timely requested
exclusion from the Class, and the Plaintiffs in the Opt-Out Litigation, the
Court hereby dismisses all Released Claims of the Class, as against the Released
Persons, with prejudice. The Settling Parties are to bear their own costs,
except as to and to the extent provided in the Stipulation and herein.
(o)    The releases as set forth in ¶¶4.1-4.4 of the Stipulation (the
“Releases”), together with the definitions contained in ¶¶1.1-1.32 relating
thereto, are expressly incorporated herein in all respects. The Releases are
effective as of the Effective Date.
(p)    Upon the Effective Date, each of the Releasing Plaintiff Parties will be
forever barred and enjoined from commencing, instituting, prosecuting, or
continuing to prosecute any action or other proceeding in any court of law or
equity, arbitration tribunal, or administrative forum, asserting the Released
Claims against any of the Released Persons. Claims to enforce the terms of the
Stipulation are not released.
(q)    Upon the Effective Date, Lead Plaintiffs shall, and each and every
Releasing Plaintiff Party shall be deemed to have, and by operation of this
Judgment shall have, fully, finally, and forever waived, released, relinquished,
discharged and dismissed each and every one of the Released Claims (including
Unknown Claims) against each and every one of the Released Persons and shall
forever be barred and enjoined from commencing, instituting, prosecuting, or
maintaining any and all of the Released Claims against any and all of the
Released Persons, whether or not such Releasing Plaintiff Party executes and
delivers the Proof of Claim and Release or shares in the Net Settlement Fund.
Lead Plaintiffs and each Releasing Plaintiff Party are bound by this Judgment,
including, without limitation, the


- 3 -



--------------------------------------------------------------------------------





release of claims as set forth in the Stipulation. The Released Claims are
hereby compromised, settled, released, discharged, and dismissed as against the
Released Persons on the merits and with prejudice by virtue of the proceedings
herein and this Order and Final Judgment. Claims to enforce the terms of the
Settlement are not released.
(r)    Upon the Effective Date, each of the Released Persons shall be deemed to
have, and by operation of this Judgment shall have, fully, finally, and forever
released, relinquished, and discharged Lead Plaintiffs, the Class and
Plaintiffs’ Counsel from all Released Defendants’ Claims (including Unknown
Claims). Claims to enforce the terms of the Stipulation are not released.
(s)    Upon the Effective Date, to the fullest extent permitted by law, (i) all
Persons shall be permanently enjoined, barred and restrained from commencing,
instituting, prosecuting, or maintaining any claims, actions, or causes of
action for contribution, indemnity or otherwise against any of the Released
Persons seeking as damages or otherwise the recovery of all or part of any
liability, judgment or settlement which they pay or are obligated to pay or
agree to pay to the Releasing Plaintiff Parties arising out of, relating to or
concerning any acts, facts, statements or omissions that were or could have been
alleged in the Litigation, both known and Unknown Claims, whether arising under
state, federal or foreign law, as claims, cross-claims, counterclaims,
third-party claims or otherwise, in the Court or any other federal, state, or
foreign court, or in any arbitration proceeding, administrative agency
proceeding, tribunal, or any other proceeding or forum; and (ii) all Released
Persons shall be permanently enjoined, barred and restrained from commencing,
instituting, prosecuting, or maintaining any claims, actions, or causes of
action for contribution, indemnity or otherwise against any Persons seeking as
damages or otherwise the recovery of all or any part of any liability, judgment
or settlement which they pay or are obligated to pay or agree to pay to the
Releasing Plaintiff Parties arising out of, relating to, or concerning any acts,
facts, statements or omissions that were or could have been alleged in the
Litigation, both known and Unknown Claims, whether arising under state, federal
or


- 4 -



--------------------------------------------------------------------------------





foreign law, as claims, cross-claims, counterclaims, third-party claims or
otherwise, in the Court or any other federal, state, or foreign court, or in any
arbitration proceeding, administrative agency proceeding, tribunal, or any other
proceeding or forum; provided that clauses (i) and (ii) of this Paragraph shall
not be construed to modify, amend, or supersede any agreements between or among
the Released Persons with respect to claims between or among those Released
Persons.
(t)    Defendants have denied, and continue to deny, any and all allegations and
claims asserted in the Litigation, and Defendants have represented that they
entered into the Settlement because it would be beneficial to avoid the burden,
inconvenience, and expense associated with continuing the Litigation and the
uncertainty and risks inherent in any litigation. Neither this Order and Final
Judgment, the Stipulation, nor any of their respective terms and provisions, nor
any of the negotiations, discussions, or proceedings connected with them, nor
any act performed or document executed pursuant to or in furtherance of the
Stipulation or the Settlement, nor any of the documents or statements referred
to therein, nor any payment or consideration provided for therein, shall be:
(i)    offered or received against any of the Released Persons as evidence of,
or construed as evidence of, any presumption, concession, or admission by any of
the Released Persons with respect to the truth of any of the allegations in the
Litigation or the validity of any claim that has been or could have been
asserted against any of the Released Persons in the Litigation or in any other
litigation, action, or proceeding, whether civil, criminal, or administrative,
in any court, administrative agency, or other tribunal, or the deficiency of any
defense that has been or could have been asserted in the Litigation or in any
other litigation, action, or proceeding, whether civil, criminal, or
administrative in any court, administrative agency, or other tribunal, or of any
liability, negligence, fault, or other wrongdoing of any kind by any of the
Released Persons;
(ii)    offered or received against any of the Released Persons as evidence of,
or construed as evidence of, any presumption, concession, or admission of any
fault,


- 5 -



--------------------------------------------------------------------------------





misrepresentation, or omission with respect to any statement or written document
approved or made by any of the Released Persons, or against Lead Plaintiffs or
any Member of the Class as evidence of, or construed as evidence of, any
infirmity of the claims alleged by Lead Plaintiffs;
(iii)    offered or received against the Released Persons, Lead Plaintiffs, or
any Member of the Class as evidence of, or construed as evidence of, any
presumption, concession, or admission by any of the Released Persons, Lead
Plaintiffs, or any Member of the Class with respect to any liability,
negligence, fault, or wrongdoing as against any of the Released Persons, Lead
Plaintiffs, or any Member of the Class in any other litigation, action, or
proceeding, whether civil, criminal, or administrative, in any court,
administrative agency, or other tribunal, other than such proceedings as may be
necessary to effectuate the provisions of the Stipulation or this Order and
Final Judgment; provided, however, that the Released Persons, Lead Plaintiffs,
and any Member of the Class may refer to them to effectuate the liability
protection granted them hereunder;
(iv)    offered or received against any of the Released Persons as evidence of,
or construed as evidence of, any presumption, concession, or admission by any of
the Released Persons that the Settlement Amount represents the amount which
could or would have been recovered after trial; or
(v)    offered or received against Lead Plaintiffs or any Member of the Class as
evidence of, or construed as evidence of, any presumption, concession, or
admission by Lead Plaintiffs or any Member of the Class that any of their claims
are without merit, or that any defenses asserted by the Defendants in the
Litigation have any merit, or that damages recoverable in the Litigation would
not have exceeded the Settlement Fund.
(u)    The Released Persons may file the Stipulation and/or this Judgment in any
action in order to support a defense, claim, or counterclaim based on principles
of res judicata, collateral estoppel, release, good faith settlement, judgment
bar or reduction, or any other theory of claim preclusion or issue preclusion or
similar defense or counterclaim.


- 6 -



--------------------------------------------------------------------------------





(v)    The Court finds that Defendants have satisfied their financial
obligations under the Stipulation by paying or causing to be paid
$350,000,000.00 to the Settlement Fund, in accordance with ¶2.2 of the
Stipulation.
(w)    The Court finds and concludes that the Lead Plaintiffs, Plaintiffs’
Counsel, Defendants and Defendants’ Counsel have complied with each requirement
of Rule 11(b) of the Federal Rules of Civil Procedure as to any complaint,
responsive pleading, dispositive motion, or other filing.
(x)    Any Plan of Allocation submitted by Lead Counsel or any order entered
regarding any attorneys’ fee and expense application or awards to Lead
Plaintiffs shall in no way disturb or affect this Judgment and shall be
considered separate from this Judgment. Separate orders shall be entered
regarding approval of a plan of allocation and Lead Counsel’s application for an
award of attorneys’ fees and expenses, and awards to Lead Plaintiffs.
(y)    The Settling Parties are hereby authorized, without further approval of
the Court, to unanimously agree to and adopt in writing amendments,
modifications, and expansions of the Stipulation, provided that such amendments,
modifications, and expansions of the Stipulation are not materially inconsistent
with this Judgment, and do not materially limit the rights of the Members of the
Class under the Stipulation.
(z)    Any appeal or any challenge affecting the approval of (a) the Plan of
Allocation submitted by Lead Counsel and/or (b) this Court’s approval regarding
any attorneys’ fee and expense applications, including any awards to Lead
Plaintiffs, shall in no way disturb or affect the finality of the other
provisions of this Order and Final Judgment nor the Effective Date of the
Settlement.
(aa)    Without affecting the finality of this Judgment in any way, jurisdiction
is hereby retained over Defendants, Lead Plaintiffs and Class Members for all
matters relating to the administration, interpretation, effectuation or
enforcement of the Stipulation and this Order and Final Judgment, including
administering and distributing the settlement proceeds to the Members of the
Class.


- 7 -



--------------------------------------------------------------------------------





(bb)    In the event that the Effective Date does not occur in accordance with
the terms of the Stipulation, or is terminated pursuant to ¶2.16 of the
Stipulation, ¶¶7.4, 7.5 and 7.6 of the Stipulation shall apply and this Order
and Final Judgment shall be rendered null and void to the extent provided by and
in accordance with the Stipulation and shall be vacated and may not be
introduced as evidence or reflected in any action or proceeding by any person or
entity, and each party shall be restored to his, her or its respective position
as it existed prior to January 5, 2020.
(cc)    Without further order of the Court, the parties may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation.
(dd)    Defendants have provided notification to all appropriate federal and
state officials regarding the Settlement as required by 28 U.S.C. §1715.
(ee)    This Litigation and all Released Claims are dismissed with prejudice.
The parties are to bear their own costs, except as otherwise agreed to in
writing by the Settling Parties or as otherwise provided in the Stipulation or
this Order and Final Judgment.
(ff)    There is no just reason for delay in the entry of this Order and Final
Judgment and immediate entry by the Clerk of the Court is expressly directed.


- 8 -

